Exhibit 10.67
 

[wflogo.jpg] Loan Number:  1010127


EXECUTION COPY





 

--------------------------------------------------------------------------------


CREDIT AGREEMENT




Dated as of July 26, 2013


by and among


APPLE TEN HOSPITALITY, INC.,
                                      as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.6.,
                                    as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                           as Administrative
Agent,







--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Article I. Definitions
1
 
Section 1.1.
Definitions.
1
 
Section 1.2.
General; References to Eastern Time.
21
       
Article II. Credit Facility
21
 
Section 2.1.
Loans.
21
 
Section 2.2.
Swingline Loans.
22
 
Section 2.3.
Rates and Payment of Interest on Loans.
24
 
Section 2.4.
Late Fee.
25
 
Section 2.5.
Repayment of Revolving Loans.
25
 
Section 2.6.
Prepayments.
25
 
Section 2.7.
Notes.
25
 
Section 2.8.
Voluntary Reductions of the Commitments.
26
 
Section 2.9.
Increase in Commitments.
26
 
Section 2.10.
Extension of Termination Date.
27
 
Section 2.11.
Amount Limitations.
28
 
Section 2.12.
Funds Transfer Disbursements.
28
       
Article III. Payments, Fees and Other General Provisions
29
 
Section 3.1.
Payments.
29
 
Section 3.2.
Pro Rata Treatment.
30
 
Section 3.3.
Sharing of Payments, Etc.
30
 
Section 3.4.
Several Obligations.
31
 
Section 3.5.
Fees.
31
 
Section 3.6.
Computations.
32
 
Section 3.7.
Usury.
32
 
Section 3.8.
Statements of Account.
32
 
Section 3.9.
Defaulting Lenders.
32
 
Section 3.10.
Taxes; Foreign Lenders.
34
       
Article IV. Yield Protection, Etc.
36
 
Section 4.1.
Inability to Determine Rate.
36
 
Section 4.2.
Illegality.
36
 
Section 4.3.
Capital Adequacy; Additional Costs.
36
       
Article V. Conditions Precedent
37
 
Section 5.1.
Initial Conditions Precedent.
37
 
Section 5.2.
Conditions Precedent to All Loans.
40
       
Article VI. Representations and Warranties
40
 
Section 6.1.
Representations and Warranties.
40
 
Section 6.2.
Survival of Representations and Warranties, Etc.
45
       
Article VII. Affirmative Covenants
45
 
Section 7.1.
Payment of Indebtedness.
45
 
Section 7.2.
Preservation of Existence, Maintenance of Property and Similar Matters.
46
 
Section 7.3.
Books and Records; Inspections.
46
 
Section 7.4.
Insurance.
46

 
 
i

--------------------------------------------------------------------------------

 
 

 
Section 7.5.
REIT Status.
46
 
Section 7.6.
Guarantors.
46
 
Section 7.7.
Conduct of Business.
47
 
Section 7.8.
Use of Proceeds.
47
 
Section 7.9.
Environmental Matters.
48
 
Section 7.10.
Further Assurances.
48
 
Section 7.11.
Material Contracts.
48
 
Section 7.12.
Exchange Listing.
48
 
Section 7.13.
Further Documents.
49
       
Article VIII. Information
49
 
Section 8.1.
Quarterly Financial Statements.
49
 
Section 8.2.
Year End Statements.
49
 
Section 8.3.
Compliance Certificate.
49
 
Section 8.4.
Other Information.
50
 
Section 8.5.
Electronic Delivery of Certain Information.
52
 
Section 8.6.
Public/Private Information.
53
 
Section 8.7.
USA Patriot Act Notice; Compliance.
53
       
Article IX. Negative Covenants
53
 
Section 9.1.
Financial Covenants.
53
 
Section 9.2.
Merger, Consolidation, Sales of Assets and Other Arrangements.
55
 
Section 9.3.
[RESERVED]
55
 
Section 9.4.
[RESERVED]
55
 
Section 9.5.
Embargoed Person.
55
 
Section 9.6.
Anti-Money Laundering.
55
 
Section 9.7.
No Contrary Agreements.
55
 
Section 9.8.
Ownership of Subsidiaries.
56
 
Section 9.9.
Plans.
56
 
Section 9.10.
Fiscal Year.
56
 
Section 9.11.
Modifications of Organizational Documents and Material Contracts.
56
 
Section 9.12.
Transactions with Affiliates.
56
 
Section 9.13.
Environmental Matters.
57
 
Section 9.14.
Franchise Agreements.
57
       
Article X. Default
57
 
Section 10.1.
Events of Default.
57
 
Section 10.2.
Remedies Upon Event of Default.
60
 
Section 10.3.
Remedies Upon Default.
60
 
Section 10.4.
Marshaling; Payments Set Aside.
61
 
Section 10.5.
Allocation of Proceeds.
61
 
Section 10.6.
Performance by Administrative Agent.
61
 
Section 10.7.
Rights Cumulative.
62
       
Article XI. The Administrative Agent
62
 
Section 11.1.
Appointment and Authorization.
62
 
Section 11.2.
Wells Fargo as Lender.
63
 
Section 11.3.
Approvals of Lenders.
64
 
Section 11.4.
Notice of Events of Default.
64
 
Section 11.5.
Administrative Agent’s Reliance.
64

 
 
ii

--------------------------------------------------------------------------------

 
 

 
Section 11.6.
Indemnification of Administrative Agent.
65
 
Section 11.7.
Lender Credit Decision, Etc.
66
 
Section 11.8.
Successor Administrative Agent.
66
       
Article XII. Miscellaneous
67
 
Section 12.1.
Notices.
67
 
Section 12.2.
Expenses.
68
 
Section 12.3.
Stamp, Intangible and Recording Taxes.
69
 
Section 12.4.
Setoff.
69
 
Section 12.5.
Litigation; Jurisdiction; Other Matters; Waivers.
70
 
Section 12.6.
Successors and Assigns.
71
 
Section 12.7.
Amendments and Waivers.
74
 
Section 12.8.
Nonliability of Administrative Agent and Lenders.
76
 
Section 12.9.
Confidentiality.
76
 
Section 12.10.
Indemnification.
77
 
Section 12.11.
Termination; Survival.
79
 
Section 12.12.
Severability of Provisions.
79
 
Section 12.13.
GOVERNING LAW.
79
 
Section 12.14.
Counterparts.
79
 
Section 12.15.
Obligations with Respect to Loan Parties.
79
 
Section 12.16.
Independence of Covenants.
80
 
Section 12.17.
Limitation of Liability.
80
 
Section 12.18.
Unsecured Loan.
80
 
Section 12.19.
Entire Agreement.
80
 
Section 12.20.
Construction.
80
 
Section 12.21.
Headings.
81

 
SCHEDULE I
Commitments
SCHEDULE 6.1.(d)
Hotels
SCHEDULE 6.1.(j)
Ownership Structure
SCHEDULE 6.1.(k)
Indebtedness and Guaranties
SCHEDULE 6.1.(l)
Litigation
SCHEDULE 6.1.(p)
Affiliate Transactions
   
EXHIBIT A
Form of Assignment and Assumption Agreement
EXHIBIT B
Form of Guaranty
EXHIBIT C
Form of Notice of Borrowing
EXHIBIT D
Form of Revolving Note
EXHIBIT E
Form of Transfer Authorizer Designation Form
EXHIBIT F
Form of Compliance Certificate
EXHIBIT G
Form of Notice of Swingline Borrowing
EXHIBIT H
Form of Swingline Note

 
 
iii

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of July 26, 2013 by and among
APPLE TEN HOSPITALITY, INC., a Virginia corporation (the “Borrower”), each of
the financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.6. (the “Lenders”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).


WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a $75,000,000 revolving credit facility, with a $10,000,000
swingline subfacility, on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Article I. Definitions
 
Section 1.1.  Definitions.
 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 4.3.(b).


“Adjusted NOI” means the aggregate (1) Net Operating Income for any period
generated from the Hotels prior to deductions for debt service, acquisition
costs, interest and depreciation computed in accordance with GAAP and the
Uniform System of Accounts, less (2) (a) management fees equal to the greater of
(i) three percent (3%) of gross revenues, or (ii) all fees paid to any manager
of one or more of the Hotels, but only to the extent not deducted under the
definition of Net Operating Income; and (b) replacement reserves for furniture,
fixtures and equipment equal to the greater of (i) four percent (4%) of gross
revenues, or (ii) the actual amounts stipulated in the management and franchise
agreement, but only to the extent not deducted under the definition of Net
Operating Income. In the event Requisite Lenders dispute the Adjusted NOI, the
Administrative Agent shall have the right to either (i) audit the books and
records of the Borrower, at the Borrower’s expense, or (ii) determine the
Adjusted NOI in accordance with procedures reasonably determined by Requisite
Lenders.


“Administrative Agent” means Wells Fargo as contractual representative of the
Lenders under this Agreement, or any successor Administrative Agent appointed
pursuant to Section 11.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“ADR” means the aggregate gross revenue related solely to rooms revenue at the
Hotel for the period in question, divided by the aggregate total number of rooms
occupied at the Hotel during that period.  Rooms occupied includes rooms
occupied on a paid basis as well as rooms occupied without charge in connection
with a promotion or contract.  Complimentary rooms are not included in rooms
occupied for this calculation.
 
 
 

--------------------------------------------------------------------------------

 


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Agreement Date” means the date as of which this Agreement is dated.


“Apple REIT” means Apple REIT Ten, Inc., a Virginia corporation.


“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 9.1.(a):


Level
 
Ratio of Total Indebtedness to Total Asset Value
 
Applicable Margin
  1  
Less than or equal to 0.350 to 1.00
    2.25 % 2  
Greater than 0.350 to 1.00 but less than or equal to 0.450 to 1.00
    2.50 % 3  
Greater than 0.450 to 1.00
    2.75 %



The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the ratio of Total Indebtedness to Total Asset Value as set
forth in the Compliance Certificate most recently delivered by the Borrower
pursuant to Section 8.3.  Any adjustment to the Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 8.3.  If the Borrower
fails to deliver a Compliance Certificate pursuant to Section 8.3., the
Applicable Margin shall equal the percentage corresponding to Level 3 until the
first day of the calendar month immediately following the month that the
required Compliance Certificate is delivered.  Notwithstanding the foregoing,
for the period from the Effective Date through but excluding the date on which
the Administrative Agent first determines the Applicable Margin as set forth
above, the Applicable Margin shall be determined based on Level 1.  Thereafter,
such Applicable Margin shall be adjusted from time to time as set forth in this
definition.  The provisions of this definition shall be subject to Section 2.3.
(c).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.3.(c).
 
 
-2-

--------------------------------------------------------------------------------

 


“Business Day” shall mean (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in each of
Winston-Salem, North Carolina and Minneapolis, Minnesota are open to the public
for carrying on substantially all of the Administrative Agent’s business
functions, and (ii) if such day relates to any LIBOR Loan, any such day that is
also a day on which dealings in Dollars are carried on in the London interbank
market.  Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.


“Capitalized Lease Obligation” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.


“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation to make Revolving Loans pursuant to Section 2.1. and to
participate in Swingline Loans pursuant to Section 2.2.(e) in an amount up to,
but not exceeding the amount set forth for such Lender on Schedule I as such
Lender’s “Commitment Amount” or as set forth in any applicable Assignment and
Assumption, or as the same may be reduced from time to time pursuant to
Section 2.8., increased from time to time pursuant to Section 2.8., or increased
or reduced as appropriate to reflect any assignments to or by such Lender
effected in accordance with Section 12.6.


“Commitment Percentage” means, as to each Lender the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have been terminated or been reduced to zero,
the “Commitment Percentage” of each Lender shall be the “Commitment Percentage”
of such Lender in effect immediately prior to such termination or reduction.


“Commitment Reduction Notice” has the meaning given that term in Section 2.8.


“Compliance Certificate” has the meaning given that term in Section 8.3.


“Contractual Obligation” means, as to any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
applicable laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
 
 
-3-

--------------------------------------------------------------------------------

 


“Defaulting Lender” means, subject to Section 3.9.(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Swingline Loans) within 2 Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within 3
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(d) upon delivery of written
notice of such determination to the Borrower, the Swingline Lender and each
Lender.


“Dollars” or “$” means the lawful currency of the United States of America.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent  (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.


“Embargoed Person” has the meaning given such term in Section 9.5.


“Environmental Laws” means any applicable law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
 
 
-4-

--------------------------------------------------------------------------------

 


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, together with all rules and regulations issued thereunder.
 
 
-5-

--------------------------------------------------------------------------------

 


“Excluded Subsidiary” means any Subsidiary (i) that is prohibited from
guarantying the Indebtedness of any other Person pursuant to (a) any document,
instrument, or agreement evidencing Secured Indebtedness under which Subsidiary
is a borrower or obligor or (b) a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness; (ii)
whose only business is acting as operating lessee with respect to one or more
Hotels; (iii) which owns no assets other than membership or partnership
interests in another Subsidiary; or (iv) which was formed to own non-hotel
assets but does not currently own any real or personal property assets.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the immediately preceding Business
Day, and (b) if no such rate is so published on such Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent by federal funds dealers selected by the Administrative Agent on such day
on such transaction as determined by the Administrative Agent.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
other Loan Document.


“Fixed Charges” means, for a given period: (a) Interest Expense for such period,
plus (b) the aggregate of all regularly scheduled principal payments on
Indebtedness payable by Apple REIT, the Borrower and the other Subsidiaries of
Apple REIT during such period (including the principal component of payments in
respect of Capitalized Lease Obligations but excluding balloon, bullet or
similar payments of principal due upon the stated maturity of Indebtedness),
plus (c) the aggregate amount of all Preferred Dividends paid during such
period.  Apple REIT’s Ownership Share of the Fixed Charges of its Unconsolidated
Affiliates will be included when determining the Fixed Charges.


“Fixed Expenses” means, to the extent not included in Operating Expenses, (a) an
amount equal to amounts put into any maintenance or capital expenditure reserve
for such period, plus any amounts expended on maintenance, capital improvements
or furniture, fixtures and equipment in excess of those paid from the reserves;
(b) all personal property taxes, real estate taxes, assessments, and any other
ad valorem taxes imposed on or levied in connection with the Hotels, the
installations and the furniture, fixtures and equipment and (less refunds,
offsets or credits thereof, and interest thereon, if any, received during the
period in question); (c) lease payments other than those paid to Apple REIT or
its wholly owned subsidiaries; (d) insurance premiums for all insurance
maintained by the Borrower, its Affiliates or any manager of the Hotels with
respect to the Hotels, including without limitation, property damage insurance,
public liability insurance, and such business interruption or other insurance as
may be provided for protection against claim, liabilities and losses arising
from the use and operation of any Hotel and losses incurred with respect to
deductibles applicable to the foregoing types of insurance;(e) common area
maintenance charges; (f) legal fees not involving operation of any Hotel; and
(g) all management fees, including without limitation any incentive fees payable
to any manager of any Hotel.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
 
-6-

--------------------------------------------------------------------------------

 


“Franchise Agreement” has the meaning given such term in Section 9.14.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Commitment Percentage of outstanding Swingline Loans, other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Gross Hotel Income” means all income and proceeds of sales of every kind
(whether in cash or on credit and computed on an accrual basis) received by the
operator of any of the Hotels for the use, occupancy or enjoyment of the Hotels
or for the sale of any goods, services or other items sold on or provided from
the Hotels in the ordinary course of the Hotels’ operations including, without
limitation, all income and room rentals received from tenants, transient guests,
lessees (other than communications equipment lessees or service providers),
licensees and concessionaires and other services to the Hotels’ guests, and the
proceeds from business interruption insurance, but excluding the following: (i)
any excise, sales or use taxes or similar government charges collected directly
from patrons or guests, or as a part of the sales price of any goods, services
or displays, such as gross receipts, admission, cabaret or similar or equivalent
taxes; (ii) receipts from condemnation awards or sales in lieu of or under
threat of condemnation; (iii) proceeds of insurance (other than business
interruption insurance); (iv) other allowances and deductions as provided by the
Uniform System of Accounts or GAAP in determining the sum contemplated by this
definition, by whatever name, it may be called; (v) adjustments made to amounts
paid to any manager of any of the Hotels; (vi) proceeds of sales whether
dispositions of capital assets, furniture and equipment or operating equipment
(other than sales of inventory in the ordinary course of business); (vii) gross
receipts received by tenants, lessees, licensees or concessionaires of the
Hotels; (viii) consideration received at the Hotels for hotel accommodations,
goods and services to be provided at other hotels although arranged by, for or
on behalf of, of any manager of any Hotel; (ix) tips, service charges and
gratuities collected for the benefit of employees; (x) proceeds of any
financing; (xi) amounts collected from guests or patrons of the Hotels on behalf
of Hotel tenants and other third parties, (xii) the value of any Hotel goods or
services in excess of actual amounts paid (in cash or services) provided by the
Hotels on a complimentary or discounted basis, and (xiii) other income or
proceeds resulting other than from the use or occupancy of the Hotels, or any
part thereof, or other than from the sale of goods, services or other items sold
on or provided from the Hotel in the ordinary course of business.  Gross Hotel
Income shall be reduced by credits or refunds to Hotel guests.
 
 
-7-

--------------------------------------------------------------------------------

 


“Gross Operating Profit” means, for any relevant period, Gross Hotel Income less
Operating Expenses.
 
“Guarantor” means Apple REIT and any other Person that is party to the Guaranty
as a “Guarantor” and shall in any event include each Subsidiary except an
Excluded Subsidiary.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 5.1. or 7.6. and substantially in the form of Exhibit B
hereto.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


“Hotel” has the meaning set forth in Section 6.1.(d).


“Hotel Operating Equipment” means linens, chinaware, glassware, uniforms,
utensils and other items of similar nature as the manager of any of the Hotels
shall reasonably determine to be appropriate.


“Hotel Operating Supplies” means the initial inventories of paper supplies,
cleaning materials and similar consumable items.


“Implied Debt Service” means (a) a given principal balance of Indebtedness
multiplied by a mortgage debt constant for a loan calculated using a per annum
interest rate equal to the greater of (i) the yield on a 10 year United States
Treasury Note at such time as determined by the Administrative Agent plus 3.50%
and amortizing in full in a 25-year period, or (ii) 10.00% per annum.
 
 
-8-

--------------------------------------------------------------------------------

 


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
amounts required to be paid by such Person as a guaranteed payment to its
partners and/or members or as a preferred dividend; (h) all obligations of such
Person in respect of any purchase obligation, repurchase obligation, takeout
commitment or forward equity commitment, in each case evidenced by a binding
agreement (excluding any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than Mandatorily Redeemable
Stock)); (i) net obligations under any swap, derivative, foreign exchange or
hedge transaction or arrangement (or similar transaction) (which shall be deemed
to have an amount equal to the termination amount or value determined in
accordance with the terms of such agreement thereof at such time but in no event
shall be less than zero); (j) all Indebtedness of other Persons which such
Person has guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability (but not
exceptions relating to bankruptcy, insolvency, receivership or other similar
events)); (k) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (l) such Person’s Ownership Share
of the Indebtedness of any Unconsolidated Affiliate of such
Person.  Indebtedness of any Person shall include Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer to the extent of such Person’s Ownership Share of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse to
such Person, in which case the greater of such Person’s Ownership Share of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person).  All Loans shall constitute
Indebtedness of the Borrower.  Indebtedness of any Person shall not include the
obligations of such Person under leases (other than Capitalized Lease
Obligations or leases entered into between any of Borrower, Apple REIT and any
Subsidiary of Apple REIT or any two of such Persons) entered into in the
ordinary course of business to the extent such obligations do not (i) in the
case of ground leases, give rise to obligations to pay rent in excess of
$2,000,000 in the aggregate during the period of 12 consecutive calendar months
first commencing immediately following the date of determination or (ii) in the
case of leases other than ground leases, exceed $5,000,000 in the aggregate at
any time.  The calculation of Indebtedness shall not include any fair value
adjustments to the carrying value of liabilities to record such Indebtedness at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities.
 
 
-9-

--------------------------------------------------------------------------------

 


“Indemnifiable Amount” shall have the meaning given that term in Section 11.6.


“Indemnified Costs” shall have the meaning given that term in Section 12.10.


“Indemnified Party” shall have the meaning given that term in Section 12.10.


“Indemnity Proceeding” shall have the meaning given that term in Section 12.10.


“Information Materials” shall have the meaning given that term in Section 8.6.


“Interest Expense” means, for a given period and without duplication, total
interest expense (including capitalized interest not funded under a construction
loan interest reserve account) of Apple REIT, the Borrower and the other
Subsidiaries of Apple REIT determined on a consolidated basis in accordance with
GAAP for such period.  Apple REIT’s Ownership Share of the Interest Expense of
its Unconsolidated Affiliates will be included in when determining Interest
Expense.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another
Person.  Any binding commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.


“Lending Office” means, for each Lender, the office of such Lender specified in
such Lender’s Administrative Questionnaire or in the applicable Assignment and
Assumption, or such other office of such Lender as such Lender may notify the
Administrative Agent in writing from time to time.


“LIBOR” means the rate of interest obtained by dividing (i) the rate appearing
on the Reuters Screen LIBOR01 page (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to Dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the applicable date of determination for purposes of calculating
effective rates of interest for loans or obligations making reference thereto,
for an amount approximately equal to the applicable Loan and for a period of
time equal to one month by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on Loans is determined
or any applicable category of extensions of credit or other assets which
includes loans by an office of any Lender outside of the United States of
America).  Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.
 
 
-10-

--------------------------------------------------------------------------------

 


“LIBOR Loan” means a Loan bearing interest at a rate based on the LIBOR Market
Index Rate.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a Loan having a one-month period determined at approximately
11:00 a.m. London time for such day (or if such day is not a Business Day, the
immediately preceding Business Day).  The LIBOR Market Index Rate shall be
determined on a daily basis.


“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.


“Loan” means a Revolving Loan or a Swingline Loan.


“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.


“Loan Party” means the Borrower, Apple REIT and each other Guarantor.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.


“Material Adverse Effect” or “material adverse effect” means a materially
adverse effect on (a) the business, assets, liabilities, condition (financial or
otherwise), results of operations or business prospects of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower or any Guarantor
to perform its obligations under any Loan Document to which it is a party,
(c) the validity or enforceability of any of the Loan Documents, (d) the rights
and remedies of the Administrative Agent and the Lenders under any of the Loan
Documents or (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith or the timely payment of all
Obligations.
 
 
-11-

--------------------------------------------------------------------------------

 


“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.


“Minimum Net Worth” shall mean Total Assets, less Total Liabilities of the
Borrower, the other Loan Parties and the Subsidiaries on a consolidated basis.


“Mortgage Receivable” means Indebtedness secured by a mortgage, deed of trust,
deed to secure debt or similar security instrument made by a Person owning an
interest in real estate granting a Lien on such interest in real estate as
security for the payment of such Indebtedness, in each case, of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.


“Net Operating Income” means Gross Operating Profit less Fixed Expenses.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability in a form reasonably acceptable to
the Administrative Agent) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness.


“Note” means a Revolving Note or a Swingline Note.


“Notice of Borrowing” means a notice substantially in the form of Exhibit C
hereto (or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.2.(b) evidencing the Borrower’s request
for a Swingline Loan.
 
 
-12-

--------------------------------------------------------------------------------

 


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.  For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.


“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any of its Subsidiaries or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act of 1933, as amended) which Apple REIT would
be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of Apple REIT’s report on
Form 10-Q or Form 10-K (or their equivalents) which Apple REIT is required to
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).


“OFAC” has the meaning given that term in Section 6.1.(u).


“Operator’s Expenses” means the out-of-pocket expenses and disbursements which
are reasonably and necessarily incurred by any manager of any of the Hotels in
the performance of its obligations under its management agreement.  Operator’s
Expenses may include reasonable travel, business entertainment, telephone,
telegram, postage, air express and other incidental expenses, but shall not
include, except as herein otherwise expressly provided, the salaries and wages
of employees or executives of any manager of a Hotel or of any Affiliate
performing services or work in connection with the operation of a Hotel;
provided that traveling and other direct expenses incurred by them in connection
with the management of a Hotel, including living expenses incurred during
travel, shall be considered Operator’s Expenses.


“Operating Expenses” means all reasonable costs and expenses of maintaining,
conducting and supervising the operation of the Hotels, which are properly
attributable to the period under consideration under the Borrower’s system of
accounting, including without limitation:


(i)           the cost of all food and beverages sold or consumed and of all
Hotel Operating Equipment and Hotel Operating Supplies;
 
(ii)          salaries and wages of Hotel personnel, including costs of payroll
taxes and employee benefits and all other expenses not otherwise specifically
referred to in this Section which are referred to as “Administrative and General
Expenses” in the Uniform System of Accounts.  Except as herein otherwise
expressly provided with respect to employees regularly employed at any Hotel,
the salaries or wages of other employees or executives of any manager of a
Hotel, or any Affiliate shall in no event be Operating Expenses;
 
(iii)         the cost of all other goods and services obtained by any manager
of a Hotel in connection with its operation of the Hotels including, without
limitation, heat and utilities, office supplies and all services performed by
third parties, including leasing expenses in connection with telephone and data
processing equipment and such other equipment;
 
 
-13-

--------------------------------------------------------------------------------

 
 
(iv)         the cost of repairs to and maintenance of the Hotels to keep the
Hotels in good condition;
 
(v)          workers’ compensation insurance or insurance required by similar
employee benefits acts;
 
(vi)         all taxes, assessments and other charges (other than federal, state
or local income taxes and franchise taxes or the equivalent) payable by or
assessed against any manager of any Hotel with respect to the operation of the
Hotel and water and sewer charges;
 
(vii)        legal fees related to the operation of the Hotels;
 
(viii)       the costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, functional, decorating, design or construction problems and
activities, including the reasonable fees of any manager of a Hotel or any
Affiliate in connection therewith, such as ADA Studies, life safety reviews, and
energy efficiency studies;
 
(ix)         all expenses for marketing the Hotels, including all expenses of
advertising, sales promotion and public relations activities;
 
(x)          the Operator’s Expenses;
 
(xi)         utility taxes and other taxes (as those terms are defined in the
Uniform System of Accounts) and municipal, county and state license and permit
fees;
 
(xii)        all fees, assessments and charges due and payable under the
franchise agreements for the Hotels;
 
(xiii)       reasonable reserves for uncollectible accounts receivable;
 
(xiv)       credit card fees, travel agent commissions and other third party
reservation fees and charges;
 
(xv)        all parking charges and other expenses associated with revenues
received by the Hotels related to parking operations, including valet services;
 
(xvi)       any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System of Accounts or GAAP
unless specifically excluded under the provisions of this Agreement; and
 
(xvii)      common expenses charges.
 
Operating Expenses shall not include (a) depreciation and amortization except as
otherwise provided in this Agreement; (b) the cost of any other things specified
herein to be done or provided at any manager of a Hotel’s sole expense; (c) debt
service on the Obligations; (d) capital repairs and other expenditures which are
normally treated as capital expenditures under the Uniform System of Accounts or
GAAP; (e) other recurring or non-recurring ownership costs such as partnership
or limited liability company administration and costs of changes to business and
liquor licenses.
 
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(s), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.
 
 
-14-

--------------------------------------------------------------------------------

 


“Participant” has the meaning given that term in Section 12.6.(d).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Post-Default Rate” means, in respect of any principal of any Loan that is not
paid when due, the interest rate otherwise applicable plus an additional five
percent (5.0%) per annum and with respect to any other Obligation that is not
paid when due (whether at stated maturity, by acceleration, by optional or
mandatory prepayment or otherwise) a rate per annum equal to the Replacement
Rate as in effect from time to time plus the Applicable Margin plus five percent
(5.0%) per annum.


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by Apple REIT, the Borrower or any other Subsidiary of Apple REIT.  Preferred
Dividends shall not include dividends or distributions (a) paid or payable
solely in Equity Interests (other than Mandatorily Redeemable Stock) payable to
holders of such class of Equity Interests, (b) paid or payable to Apple REIT,
the Borrower or any other Subsidiary of Apple REIT, or (c) constituting or
resulting in the redemption of Preferred Equity Interests, other than scheduled
redemptions not constituting balloon, bullet or similar redemptions in full.


“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.


“Principal Office” means the office of the Administrative Agent located at One
West 4th Street, 3rd Floor, Winston-Salem, North Carolina 27101-3818, or any
other subsequent office that the Administrative Agent shall have specified as
the Principal Office by written notice to the Borrower and the Lenders.


“Public Registration” means (a) the issuance by the Borrower, Apple REIT or any
direct or indirect parent of Apple REIT of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering) or (b) a registration statement filed with the U.S. Securities and
Exchange Commission in accordance with the Securities Act (whether alone or in
connection with a secondary public offering) registering the sale of outstanding
common Equity Interests of the Borrower, Apple REIT or any direct or indirect
parent of Apple REIT becoming effective.
 
 
-15-

--------------------------------------------------------------------------------

 


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Register” has the meaning given that term in Section 12.6.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or
liquidity.  Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, counsel, agents
and advisors of such Person and of such Person’s Affiliates.


“Replacement Rate” means, for any day, the fluctuating rate of interest equal to
the Federal Funds Rate plus one and one-half percent (1.50%).


“Replacement Rate Loan” means a Loan bearing interest at a rate based on the
Replacement Rate.


“Requirements of Law” shall mean, as to any Person, the Articles or Certificate
of Incorporation and Bylaws or other organizational or governing documents of
such Person, and all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes, executive orders,
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.


“Requisite Lenders” means, as of any date, (a) Lenders having at least 66-2/3%
of the aggregate amount of the Commitments or (b) if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66-2/3% of the principal
amount of the aggregate outstanding Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall in no event mean less than two Lenders. For purposes of this
definition, a Lender shall be deemed to hold a Swingline Loan to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.
 
 
-16-

--------------------------------------------------------------------------------

 


“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer or the chief financial officer of the Borrower or such
Subsidiary.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of Apple REIT, the Borrower or any
other Subsidiary of Apple REIT now or hereafter outstanding, except a dividend
payable solely in shares of that class of Equity Interests to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any Equity Interests of Apple REIT, the Borrower or any other Subsidiary of
Apple REIT now or hereafter outstanding; and (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of Apple REIT, the Borrower or any other Subsidiary
of Apple REIT now or hereafter outstanding.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Swingline Loans at such time.
 
 
“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit D hereto, payable to the order of a Lender in a principal amount
equal to the amount of such Lender’s Commitment.


“RevPAR” means, with respect to any Hotel, the aggregate gross revenue related
solely to rooms revenue at such Hotel for the period in question divided by the
total rooms in such Hotel.  A room shall be an available guest room that is
keyed as a single unit in such Hotel.


“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.
 
 
-17-

--------------------------------------------------------------------------------

 


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.


“Swingline Availability Period” means the period from the date on which two or
more Lenders are party to this Agreement to, but excluding, the Swingline
Maturity Date.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.2.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.


“Swingline Lender” means Wells Fargo, together with its respective successors
and assigns.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.


“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Termination Date.


“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Taxes” has the meaning given that term in Section 3.10.


“Termination Date” means July 24, 2015, or such later date to which the
Termination Date may be extended pursuant to and in accordance with
Section 2.10.


“Total Asset Value” means, at a given time, the sum (without duplication) of
(a)(i) the Adjusted NOI for the period of four consecutive fiscal quarters of
the Borrower most recently ended divided by (ii) 8.50%, plus (b) so long as
Apple REIT directly, or indirectly through one or more Subsidiaries, holds any
Equity Interests of Cripple Creek Energy, LLC, the lesser of (i) the book value
of such Equity Interests as determined in accordance with GAAP and
(ii) $100,000,000.  For purposes of determining Total Asset Value (a) Adjusted
NOI from Hotels disposed of by Apple REIT, the Borrower or any other Subsidiary
during the period of four consecutive fiscal quarters of the Borrower most
recently ended shall be excluded and (b) with respect to any Hotel acquired
during such period, book value of such Hotel shall be used in the calculation of
Total Asset Value for the first 12 months following the acquisition of such
Hotel.
 
 
-18-

--------------------------------------------------------------------------------

 


“Total Assets” shall mean the sum, without duplication, of the following amounts
with respect to the following assets owned by the Guarantors, the Borrower or
any of their Subsidiaries, including (a) the aggregate Total Asset Value; plus
(b) unrestricted cash and cash equivalents; plus (c) restricted cash and cash
equivalents; plus (d) accounts receivable due from hotel managers.


“Total Indebtedness” means, as of a given date and without duplication, all
Indebtedness of Apple REIT, the Borrower and Apple REIT’s other Subsidiaries
determined on a consolidated basis at such time.


“Total Liabilities” shall mean, as to any Person as of a given date, all
liabilities which would, in conformity with GAAP, be properly classified as a
liability on a consolidated balance sheet of such Person as of such date, and in
any event shall include (without duplication): (a) all Indebtedness of such
Person (whether or not Nonrecourse Indebtedness and whether or not secured by a
Lien), including without limitation, Capitalized Lease Obligations and
reimbursement obligations with respect to any letter of credit; (b) all accounts
payable and accrued expenses of such Person; (c) all purchase and repurchase
obligations and forward commitments of such Person to the extent such
obligations or commitments are evidenced by a binding purchase agreement
(forward commitments shall include without limitation (i) forward equity
commitments and (ii) commitments to purchase any real property under
development, redevelopment or renovation); (d) all unfunded obligations of such
Person; (e) all lease obligations of such Person (including ground leases) to
the extent required under GAAP to be classified as a liability on a balance
sheet of such Person; (f) all contingent obligations of such Person including,
without limitation, all guarantees of Indebtedness by such Person; (g) all
liabilities of any Unconsolidated Affiliate of such Person, which liabilities
such Person has guaranteed or is otherwise obligated on a recourse basis; and
(h) such Person’s Ownership Share of the Total Liabilities of any Unconsolidated
Affiliate of such Person, including nonrecourse Indebtedness of such
Person.  For purposes of clauses (c) and (d) of this definition, the amount of
Total Liabilities of a Person at any given time in respect of (x) a contract to
purchase or otherwise acquire unimproved or fully developed real property shall
be equal to (i) the total purchase price payable by such Person under such
contract if, at such time, the seller of such real property would be entitled to
specifically enforce such contract against such Person, otherwise, (ii) the
aggregate amount of due diligence deposits, earnest money payments and other
similar payments made by such Person under such contract which, at such time,
would be subject to forfeiture upon termination of the contract and (y) a
contract relating to the acquisition of real property which the seller is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition, shall equal the maximum amount reasonably estimated to be payable
by such Person under such contract assuming performance by the seller of its
obligations under such contract, which amount shall include, without limitation,
any amounts payable after consummation of such acquisition which may be based on
certain performance levels or other related criteria.  For purposes of this
definition, if the assets of a Subsidiary of a Person consist solely of Equity
Interests in one Unconsolidated Affiliate of such Person and such Person is not
otherwise obligated in respect of the Indebtedness of such Unconsolidated
Affiliate, then only such Person’s Ownership Share of the Indebtedness of such
Unconsolidated Affiliate shall be included as Total Liabilities of such Person.


“Total Secured Indebtedness” means, as of a given date and without duplication,
all Secured Indebtedness of Apple REIT, the Borrower and Apple REIT’s other
Subsidiaries determined on a consolidated basis at such time.
 
 
-19-

--------------------------------------------------------------------------------

 


“Total Unsecured Indebtedness” means, as of a given date and without
duplication, all Unsecured Indebtedness of Apple REIT, the Borrower and Apple
REIT’s other Subsidiaries determined on a consolidated basis at such time.


“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit E hereto to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Hotel” means a Hotel which satisfies all of the following
requirements as confirmed by the Administrative Agent: (a) the Borrower, either
directly or indirectly through one or more of its Wholly Owned Subsidiaries, has
good, marketable and legal title to such Hotel; (b) if such Hotel is owned by a
Subsidiary, such Subsidiary is a Guarantor; (c) such Hotel is located in a State
of the United States of America or in the District of Columbia; (d) regardless
of whether such Hotel is owned by the Borrower or a Subsidiary, the Borrower has
the right directly, or indirectly through a Subsidiary, to take the following
actions without the need to obtain the consent of any Person: (i) to create
Liens on such Hotel as security for Indebtedness of the Borrower or such
Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose of
such Hotel; (e) neither such Hotel, nor if such Hotel is owned by a Subsidiary,
any of the Borrower’s direct or indirect ownership interest in such Subsidiary,
is subject to (i) any Lien other than encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business or (ii) any Negative Pledge.


“Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, 2006, as published by the American
Hotel & Lodging Educational Institute, as revised from time to time to the
extent such revision has been or is in the process of being generally
implemented within the Hotels.


“Unsecured Indebtedness” means Indebtedness that is not Secured Indebtedness.


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.
 
 
-20-

--------------------------------------------------------------------------------

 


Section 1.2.  General; References to Eastern Time.
 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Eastern Standard Time or Eastern Daylight Time, as applicable.


Article II. Credit Facility
 
Section 2.1.  Loans.
 
(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.11., each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Commitment.  Each borrowing of Revolving
Loans shall be in an aggregate minimum amount of $200,000 and integral multiples
of $100,000 in excess thereof.  Notwithstanding the immediately preceding
sentence but subject to Section 2.11., a borrowing of Revolving Loans may be in
the aggregate amount of the unused Commitments.  Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.


(b)           Requests for Revolving Loans. Subject to the last sentence of
subsection (c) below, not later than 12:00 p.m. Eastern time at least one (1)
Business Day prior to a borrowing of Revolving Loans, the Borrower shall deliver
to the Administrative Agent a Notice of Borrowing.  Each Notice of Borrowing
shall specify the aggregate principal amount of the Revolving Loans to be
borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day) and the use of the proceeds of such Revolving Loans.  Each Notice
of Borrowing shall be irrevocable once given and binding on the Borrower.


(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 2:00 p.m. Eastern time on the date of such
proposed Revolving Loans.  Subject to the following sentence and the fulfillment
of all applicable conditions set forth herein, the Administrative Agent shall
make available to the Borrower in the account specified in the Transfer
Authorizer Designation Form, not later than 3:00 p.m. Eastern time on the date
of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.  Notwithstanding the times for delivery
set forth in Section 2.1.(b) and this Section 2.1.(c), so long as Wells Fargo
Bank is the sole Lender under the Credit Agreement, if the Borrower delivers to
the Administrative Agent a Notice of Borrowing by 12:00 p.m. Eastern time on any
Business Day, then Wells Fargo Bank shall make available, subject to the terms
and conditions of this Agreement, the requested borrowing of Revolving Loans in
the account specified in the Transfer Authorizer Designation Form, on such
Business Day; provided, however, if the Borrower intends to use the proceeds
from such Revolving Loans to prepay a Swingline Loan pursuant to Section
2.2.(d), then the terms of this sentence shall not apply.
 
 
-21-

--------------------------------------------------------------------------------

 


(d)           Assumptions Regarding Funding by Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Lender that such Lender will not make
available to the Administrative Agent a Revolving Loan to be made by such Lender
in connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate otherwise applicable to such Revolving Loan.  If
the Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays to the Administrative Agent
the amount of such Revolving Loan, the amount so paid shall constitute such
Lender’s Revolving Loan included in the borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make available the proceeds of a Revolving Loan to be
made by such Lender.


Section 2.2.  Swingline Loans.
 
(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.11., the Swingline Lender agrees to make
Swingline Loans to the Borrower, during the Swingline Availability Period, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
$10,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.  If at any time (i) the aggregate principal amount of the
Swingline Loans outstanding at such time exceeds the Swingline Commitment in
effect at such time or (ii) in the event that the Swingline Lender is also a
Lender hereunder, the aggregate principal amount of outstanding Swingline Loans
and such Lender’s outstanding Revolving Loans exceeds such Lender’s Commitment
in effect at such time then, in each case, the Borrower shall immediately pay
the Administrative Agent for the account of the Swingline Lender the amount of
such excess.  In the event that the Swingline Lender is also a Lender hereunder,
the Swingline Lender shall not be required to make a Swingline Loan and no
reduction of the Commitments pursuant to Section 2.8. shall take effect if,
immediately after the making of such Swingline Loan or such reduction in the
Commitments, the aggregate principal amount of outstanding Swingline Loans and
such Lender’s outstanding Revolving Loans would exceed the aggregate amount of
such Lender’s Commitment at such time.  Subject to the terms and conditions of
this Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.
 
 
-22-

--------------------------------------------------------------------------------

 


(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline
Loan.  Each Notice of Swingline Borrowing shall be delivered to the Swingline
Lender no later than 12:00 p.m. Eastern time on the proposed date of such
borrowing.  Any telephonic notice shall include all information to be specified
in a written Notice of Swingline Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Swingline Borrowing sent to the
Swingline Lender by telecopy on the same day of the giving of such telephonic
notice.  On the date of the requested Swingline Loan and subject to satisfaction
of the applicable conditions set forth in Article 5.2. for such borrowing, the
Swingline Lender will make the proceeds of such Swingline Loan available to the
Borrower in Dollars, in immediately available funds, at the account specified by
the Borrower in the Notice of Swingline Borrowing.


(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the LIBOR Margin Index Rate (as in effect from time to time) plus the
Applicable Margin or at such other rate or rates as the Borrower and the
Swingline Lender may agree from time to time in writing.  Interest on Swingline
Loans is solely for the account of the Swingline Lender (except to the extent a
Lender acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)).  All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.3. with respect to interest on Revolving Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).


(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $200,000 and integral multiples of $100,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $10,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender and the Administrative Agent prior
written notice thereof no later than 2:00 p.m. Eastern time on the date of such
prepayment; provided, however, if Borrower intends that such prepayment be made
with the proceeds of Revolving Loans, then the Borrower shall deliver a Notice
of Borrowing to the Administrative Agent (with a copy to the Swingline Lender)
no later than 12:00 p.m. Eastern time at least one (1) Business Day prior to the
proposed date of borrowing of such Revolving Loans in accordance with the terms
of Section 2.1.(b).  The Swingline Loans shall, in addition to this Agreement,
be evidenced by the Swingline Note.
 
 
-23-

--------------------------------------------------------------------------------

 


(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and, in any event, within five (5) Business Days after
the date such Swingline Loan was made; provided, that the proceeds of a
Swingline Loan may not be used to pay a Swingline Loan.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the Borrower may
agree in writing).  In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
request a borrowing of Revolving Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan.  The amount limitations contained
in the second sentence of Section 2.1.(a) shall not apply to any borrowing of
such Revolving Loans made pursuant to this subsection.  The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Revolving
Loans not later than 12:00 p.m. Eastern at least one Business Day prior to the
proposed date of such borrowing.  Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Lender of the
proposed borrowing.  Not later than 2:00 p.m. Eastern on the proposed date of
such borrowing, each Lender will make available to the Administrative Agent at
the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such
Lender.  The Administrative Agent shall pay the proceeds of such Revolving Loans
to the Swingline Lender, which shall apply such proceeds to repay such Swingline
Loan.  If the Lenders are prohibited from making Revolving Loans required to be
made under this subsection for any reason whatsoever, including without
limitation, the occurrence of any of the Defaults or Events of Default described
in Sections 10.1.(e) or (f)), each Lender shall purchase from the Swingline
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds.  A Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Sections 10.1. (e) or (f)), or the termination of any
Lender’s Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate.  If such Lender does not pay such amount
forthwith upon the Swingline Lender’s demand therefor, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).


Section 2.3.  Rates and Payment of Interest on Loans.
 
(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at a per annum rate equal to the LIBOR Market Index Rate (as in effect from time
to time), plus the Applicable Margin.  Notwithstanding the foregoing, while an
Event of Default exists, the Borrower shall pay to the Administrative Agent for
the account of each Lender, interest at the Post-Default Rate on the outstanding
principal amount of any Loan made by such Lender, on any other amount payable by
the Borrower hereunder or under the Note held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under applicable law).


(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.
 
 
-24-

--------------------------------------------------------------------------------

 


(c)           Borrower Information Used to Determine Applicable Margin.  The
parties understand that the applicable interest rate for the Loans and other
Obligations and certain fees set forth herein may be determined and/or adjusted
from time to time based upon certain financial ratios and/or other information
to be provided or certified to the Lenders by the Borrower (the “Borrower
Information”).  If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Administrative Agent, and if the applicable interest rate
or fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information.  The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within 5 Business Days of
receipt of such written notice.  Any recalculation of interest or fees required
by this provision shall survive the termination of this Agreement, and this
provision shall not in any way limit any of the Administrative Agent’s or any
Lender’s other rights under this Agreement and the other Loan Documents.


Section 2.4.  Late Fee.
 
If any payment required hereunder is not received by the Administrative Agent
(whether by direct debit or otherwise) on or before the fifteenth (15th)
calendar day of the month in which it becomes due, the Borrower shall pay, at
the Administrative Agent’s option, a late or collection charge equal to four
percent (4%) of the amount of such unpaid payment.


Section 2.5.  Repayment of Revolving Loans.
 
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.


Section 2.6.  Prepayments.
 
(a)           Optional.  The Borrower may prepay any Loan at any time without
premium or penalty.  The Borrower shall give the Administrative Agent at least
one (1) Business Day prior written notice of the prepayment of any Loan;
provided, however, so long as Wells Fargo Bank is the sole Lender under this
Agreement, the Borrower may give notice of prepayment of Revolving Loans not
later than 2:00 p.m. Eastern time on the date of prepayment.  Each voluntary
prepayment of Loans shall be in an aggregate minimum amount of $10,000 and
integral multiples of $10,000 in excess thereof.


(b)           Mandatory Commitment Overadvance.  If at any time the aggregate
principal amount of all outstanding Revolving Loans and Swingline Loans exceeds
the aggregate amount of the Commitments, the Borrower shall immediately upon
demand pay to the Administrative Agent for the account of the Lenders (or if the
Commitments have been terminated, then holding outstanding Revolving Loans and
Swingline Loans) the amount of such excess.


Section 2.7.  Notes.
 
(a)           Notes.  The Revolving Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a Revolving Note, payable to the order
of such Lender in a principal amount equal to the amount of its Commitment as
originally in effect and otherwise duly completed.  The Swingline Loans made by
the Swingline Lender to the Borrower shall, in addition to this Agreement, also
be evidenced by a Swingline Note payable to the order of the Swingline Lender.
 
 
-25-

--------------------------------------------------------------------------------

 


(b)           Records.  The date, amount and interest rate of each Loan made by
each Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8., in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8. shall be controlling.


(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.8.  Voluntary Reductions of the Commitments.
 
Subject to Section 2.11. and Section 2.2.(a), the Borrower shall have the right
to terminate or reduce the aggregate unused amount of the Commitments (shall be
deemed to include the aggregate principal amount of all outstanding Swingline
Loans) at any time and from time to time without penalty or premium upon not
less than 5 Business Days prior written notice to the Administrative Agent of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction (which in the case of any
partial reduction of the Commitments shall not be less than $1,000,000 and
integral multiples of $100,000 in excess of that amount in the aggregate) and
shall be irrevocable once given and effective only upon receipt by the
Administrative Agent (“Commitment Reduction Notice”).  Promptly after receipt of
a Commitment Reduction Notice the Administrative Agent shall notify each Lender
of the proposed termination or Commitment reduction.  The Commitments, once
reduced or terminated pursuant to this Section, may not be increased or
reinstated.  The Borrower shall pay all interest and fees on the Revolving Loans
accrued to the date of such reduction or termination of the Commitments to the
Administrative Agent for the account of the Lenders.


Section 2.9.  Increase in Commitments.
 
The Borrower shall have the right, subject to receipt of the prior consent of
the Administrative Agent, to request increases in the aggregate amount of the
Commitments by providing written notice to the Administrative Agent, which
notice shall be irrevocable once given; provided, however, that after giving
effect to any such increases the aggregate amount of the Commitments shall not
exceed $100,000,000 less the aggregate amount of the reductions, if any, of the
Commitments pursuant to Section 2.8.  Each such increase in the Commitments must
be an aggregate minimum amount of $10,000,000 and integral multiples of
$5,000,000 in excess thereof.  The Administrative Agent, in consultation with
the Borrower, shall manage all aspects of the syndication of such increase in
the Commitments, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders.  No Lender shall be obligated in
any way whatsoever to increase its Commitment, and any new Lender becoming a
party to this Agreement in connection with any such requested increase must be
an Eligible Assignee.  If a new Lender becomes a party to this Agreement, or if
any existing Lender is increasing its Commitment, such Lender shall on the date
it becomes a Lender hereunder (or in the case of an existing Lender, increases
its Commitment)
 
 
-26-

--------------------------------------------------------------------------------

 
 
(and as a condition thereto) purchase from the other Lenders its Commitment
Percentage (determined with respect to the Lenders’ respective Commitments after
giving effect to the increase of Commitments) of any outstanding Revolving
Loans, by making available to the Administrative Agent for the account of such
other Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans.  Effecting
the increase of the Commitments under this Section is subject to the following
conditions precedent:  (x) no Default or Event of Default shall be in existence
on the effective date of such increase, (y) the representations and warranties
made or deemed made by the Borrower and any other Loan Party in any Loan
Document to which such Loan Party is a party shall be true and correct in all
material respects on the effective date of such increase except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited hereunder, and (z) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by a Secretary or
Assistant Secretary (or other individual performing similar functions) of (A)
all corporate or other necessary action taken by the Borrower to authorize such
increase and (B) all corporate, partnership, member or other necessary action
taken by each Guarantor authorizing the guaranty of such increase; and (ii) an
opinion of counsel to the Borrower and the Guarantors, and addressed to the
Administrative Agent and the Lenders, covering such matters as reasonably
requested by the Administrative Agent; and (iii) new Notes executed by the
Borrower, payable to any new Lenders and replacement Notes executed by the
Borrower, payable to any existing Lenders increasing their Commitments, in the
amount of such Lender’s Commitment at the time of the effectiveness of the
applicable increase in the aggregate amount of the Commitments.  In connection
with any increase in the aggregate amount of the Commitments pursuant to this
Section any Lender becoming a party hereto shall (1) execute such documents and
agreements as the Administrative Agent may reasonably request and (2) in the
case of any Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.


Section 2.10.  Extension of Termination Date.
 
Subject to the terms of this Section, the Borrower shall have the right,
exercisable one time, to extend the Termination Date by one (1) year.  The
Borrower may exercise such right only by executing and delivering to the
Administrative Agent at least 30 days but not more than 90 days prior to the
current Termination Date, a written request for such extension (an “Extension
Request”).  The Administrative Agent shall notify the Lenders if it receives an
Extension Request promptly upon receipt thereof.  Subject to satisfaction of the
following conditions, the Termination Date shall be extended for (1) one year
effective upon receipt by the Administrative Agent of the Extension Request and
payment of the fees referred to in the following clause (z):


(w)          immediately prior to such extension and immediately after giving
effect thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (C) the Borrower is in compliance with the
covenants contained in Section 9.1.;
 
 
-27-

--------------------------------------------------------------------------------

 


(x)           in the reasonable judgment of the Administrative Agent and the
Requisite Lenders, no event or circumstance has occurred or is continuing which
could reasonably be expected to have a Material Adverse Effect;


(y)          the Borrower shall have executed or caused the execution of all
documents and shall have delivered all financial information reasonably required
by the Administrative Agent in connection with the extension of the Termination
Date; and


(z)           the Borrower shall have paid the Fees payable under
Section 3.5.(c) and shall have reimbursed the Administrative Agent for all costs
and expenses (including reasonable attorneys’ fees) actually incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of any agreement evidencing the extension of the Termination Date and
the other agreements and documents executed and delivered in connection
herewith.


At any time prior to the effectiveness of any such extension, upon the
Administrative Agent’s request, the Borrower shall deliver to the Administrative
Agent a certificate from the chief executive officer or chief financial officer
of the Borrower certifying the matters referred to in the immediately preceding
clauses (w)(A), (w)(B) and (w)(C) and such other information as may be
reasonably requested by the Administrative Agent.


Section 2.11.  Amount Limitations.
 
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan and no reduction of the Commitments
pursuant to Section 2.8. shall take effect if, immediately after the making of
such Loan or such reduction in the Commitments, the aggregate principal amount
of all outstanding Revolving Loans and Swingline Loans would exceed the
aggregate amount of the Commitments at such time.


Section 2.12.  Funds Transfer Disbursements.
 
(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or (ii) made in the
Borrower’s name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower.  The Borrower further agrees and acknowledges that the
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by the Borrower to effect a wire or funds
transfer even if the information provided by the Borrower identifies a different
bank or account holder than named by the Borrower.  The Administrative Agent is
not obligated or required in any way to take any actions to detect errors in
information provided by the Borrower.  If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower.  The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.
 
 
-28-

--------------------------------------------------------------------------------

 


(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization, (ii) require use of a bank unacceptable to the Administrative
Agent or any Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any applicable law or regulation.


(c)           Limitation of Liability.  Neither of the Administrative Agent nor
any Lender shall be liable to the Borrower or any other parties for (i) errors,
acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent or any Lender, (ii) any
loss, liability or delay caused by fires, earthquakes, wars, civil disturbances,
power surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond the
Administrative Agent’s or any Lender’s control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (x) any claim for
these damages is based on tort or contract or (y) the Administrative Agent any
Lender or the Borrower knew or should have known the likelihood of these damages
in any situation.  Neither the Administrative Agent nor any Lender makes any
representations or warranties other than those expressly made in this Agreement.


Article III. Payments, Fees and Other General Provisions
 
Section 3.1.  Payments.
 
(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office (in accordance
with the wiring instructions provided by the Administrative Agent from time to
time), not later than 2:00 p.m. Eastern time on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).  If the due date
of any payment under this Agreement or any other Loan Document would otherwise
fall on a day which is not a Business Day such date shall be extended to the
next succeeding Business Day and interest shall continue to accrue at the rate,
if any, applicable to such payment for the period of such extension.  Subject to
Section 10.5., the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied.


(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may (but shall not be obligated to), in reliance upon
such assumption, distribute to the Lenders the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
 
-29-

--------------------------------------------------------------------------------

 


(c)           Payments to Lenders.  Each payment received by the Administrative
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender by wire transfer of immediately available funds in accordance
with the wiring instructions provided by such Lender to the Administrative Agent
from time to time, for the account of such Lender at the applicable Lending
Office of such Lender.  In the event the Administrative Agent fails to pay such
amounts to such Lender within one Business Day of receipt of such amounts, the
Administrative Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.


Section 3.2.  Pro Rata Treatment.
 
Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a) and Section 2.2.(e) shall be made from the
Lenders, each payment of the fees under Sections 3.5.(a), 3.5.(b), and 3.5.(c)
shall be made for the account of the Lenders, and each termination or reduction
of the amount of the Commitments under Section 2.8. shall be applied to the
respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (b) each payment or prepayment of principal of
Revolving Loans shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Revolving Loans
held by them, provided that, subject to Section 3.9., if immediately prior to
giving effect to any such payment in respect of any Revolving Loans the
outstanding principal amount of the Revolving Loans shall not be held by the
Lenders pro rata in accordance with their respective Commitments in effect at
the time such Revolving Loans were made, then such payment shall be applied to
the Revolving Loans in such manner as shall result, as nearly as is practicable,
in the outstanding principal amount of the Revolving Loans being held by the
Lenders pro rata in accordance with their respective Commitments; (c) each
payment of interest on Revolving Loans shall be made for the account of the
Lenders pro rata in accordance with the amounts of interest on such Revolving
Loans then due and payable to the respective Lenders; and (d) the Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.2., shall be in accordance with their respective Commitment
Percentages.  All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Lender shall have acquired a participating
interest in any such Swingline Loan pursuant to Section 2.2.(e), in which case
such payments shall be pro rata in accordance with such participating
interests).


Section 3.3.  Sharing of Payments, Etc.
 
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of  this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable.  To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.
 
 
-30-

--------------------------------------------------------------------------------

 


Section 3.4.  Several Obligations.
 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5.  Fees.
 
(a)           Origination Fee.  On the Effective Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender the origination
fee provided in the Settlement Agreement between the Borrower and the
Administrative Agent.


(b)           Unused Fee. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Lenders an unused facility fee equal to the
aggregate amount of the Commitments less the average outstanding principal
balance of all Loans (including, without limitation, Swingline Loans) during
each calendar quarter (as such amount is set forth in the table below)
multiplied by the corresponding per annum rate set forth in the table below:


Amount by Which Commitments Exceed
Revolving Loans
 
Unused Fee
(percent per annum)
 
Less than or equal to 50% of the aggregate amount of Commitments
    0.25 %
Greater than 50% of the aggregate amount of Commitments
    0.35 %



Such fee shall be payable quarterly in arrears on the first day of each
December, March, June and September during the term of this Agreement and on the
Termination Date or any earlier date of termination of the Commitments or
reduction of the Commitments to zero.


(c)           Extension Fee.  If the Termination Date is being extended in
accordance with Section 2.10., the Borrower shall pay to the Administrative
Agent for the account of each Lender a fee equal to 0.25% of the amount of such
Lender’s Commitment (whether or not utilized).  Such fee shall be due and
payable in full on the date that would have been the Termination Date but for
such extension.


(d)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent and as may be agreed
to in writing from time to time by the Borrower and the Administrative Agent.
 
 
-31-

--------------------------------------------------------------------------------

 


  Section 3.6.  Computations.
 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.


Section 3.7.  Usury.
 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by applicable law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under applicable
law.  The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.3.(a) and, with
respect to Swingline Loans, in Section 2.2.(c). Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, unused fees, closing fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case, in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money.  All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.


Section 3.8.  Statements of Account.
 
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


Section 3.9.  Defaulting Lenders.
 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:


(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders and in
Section 12.7.
 
 
-32-

--------------------------------------------------------------------------------

 


(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swingline Lender hereunder; third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if,
and such Loans were made at a time when the conditions set forth in Article V.
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Swingline Loans are held by the Lenders
pro rata in accordance with their respective Commitment Percentages.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this subsection shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


(c)           Fees.


(i)           No Defaulting Lender shall be entitled to receive any Fee payable
under Section 3.5.(b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).


(ii)           With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clause (i), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to the following subsection (e), (y) pay to the
Swingline Lender the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such Fee.


(d)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded Swingline Loans to be held pro rata by
the Lenders in accordance with their respective Commitment Percentages,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
 
-33-

--------------------------------------------------------------------------------

 


(e)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Swingline Loans shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (determined without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Article V. are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(f)           Repayment of Swingline Loans.  If the reallocation described in
the immediately preceding subsection (e) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, prepay Swingline Loans in an amount equal to the
Swingline Lender’s Fronting Exposure.


(g)           New Swingline Loans.  So long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan.


Section 3.10.  Taxes; Foreign Lenders.
 
(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent or a Lender
and the jurisdiction imposing such taxes (other than a connection arising solely
by virtue of the activities of the Administrative Agent or such Lender pursuant
to or in respect of this Agreement or any other Loan Document), (iii)  any taxes
imposed on or measured by any Lender’s assets, net income, receipts or branch
profits, (iv) any taxes arising after the Agreement Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto, and (v) any taxes imposed by Sections
1471 through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012 (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, then the
Borrower will:


(i)           pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;


(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and
 
 
-34-

--------------------------------------------------------------------------------

 


(iii)           pay to the Administrative Agent for its account or the account
of the applicable Lender, as the case may be, such additional amount or amounts
as is necessary to ensure that the net amount actually received by the
Administrative Agent or such Lender will equal the full amount that the
Administrative Agent or such Lender would have received had no such withholding
or deduction been required.


(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of the  or respective
Lender, as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  For
purposes of this Section, a distribution hereunder by the Administrative Agent
or any Lender to or for the account of any Lender shall be deemed a payment by
the Borrower.


(c)           Tax Forms. Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction other than that in which the Borrower
is a resident for tax purposes becomes a party hereto, such Person shall deliver
to the Borrower and the Administrative Agent such certificates, documents or
other evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code.  Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Administrative Agent.  The Borrower shall not be required
to pay any amount pursuant to the last sentence of subsection (a) above to any
Lender or Participant that is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes or the
Administrative Agent, if it is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes, if such Lender,
such Participant or the Administrative Agent, as applicable, fails to comply
with the requirements of this subsection.  If any such Lender or Participant, to
the extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from such payment to
such Lender such amounts as are required by the Internal Revenue Code. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Administrative Agent.  The obligation of the Lenders under this Section
shall survive the termination of the Commitments, repayment of all Obligations
and the resignation or replacement of the Administrative Agent.
 
 
-35-

--------------------------------------------------------------------------------

 


Article IV. Yield Protection, Etc.
 
Section 4.1.  Inability to Determine Rate.
 
If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower and the Lenders, provided such determination is
made on a reasonable basis) that by reason of circumstances affecting the London
interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the LIBOR Market Index Rate, then the Administrative Agent shall
forthwith give notice of such determination, confirmed in writing, to the
Borrower and the Lenders.  If such notice is given, all LIBOR Loans shall be
converted to Replacement Rate Loans on a date reasonably determined by the
Administrative Agent.  Until such notice has been withdrawn by the
Administrative Agent, the Borrower shall not have the right to request LIBOR
Loans. The Administrative Agent shall withdraw such notice in the event that it
determines that adequate and reasonable means exist for ascertaining the LIBOR
Market Index Rate, and following withdrawal of such notice by the Administrative
Agent to the Borrower and the Lenders, the Borrower shall have the right to
request LIBOR Loans (to the extent otherwise available hereunder) in accordance
with the terms and conditions of this Agreement, and any Replacement Rate Loans
then outstanding shall be converted to LIBOR Loans, in each case in accordance
with the terms and conditions of this Agreement.


Section 4.2.  Illegality.
 
Anything herein to the contrary notwithstanding, if any Lender reasonably
determines (which determination shall be conclusive) that a law, regulation,
treaty or directive or any Regulatory Change, makes it unlawful for such Lender
to make LIBOR Loans or maintain LIBOR Loans as contemplated by this Agreement,
then (i) such Lender shall give the Administrative Agent and the Borrower prompt
notice thereof, (ii) so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans to
the Borrower and (iii) all LIBOR Loans shall be converted automatically to
Replacement Rate Loans on such date as shall be reasonably determined by the
Administrative Agent.  If subsequently such Lender determines that the cause of
such illegality has ceased to exist, such Lender will notify the Administrative
Agent and the Borrower and, after receipt of such notice, the Borrower may
request LIBOR Loans (to the extent otherwise available hereunder) in accordance
with the terms and conditions of this Agreement, and any Replacement Rate Loans
then outstanding shall be converted to LIBOR Loans, in each case in accordance
with the terms and conditions of this Agreement.


Section 4.3.  Capital Adequacy; Additional Costs.
 
(a)           Capital Adequacy.  If any Lender determines that any Regulatory
Change affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.


(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:
 
 
-36-

--------------------------------------------------------------------------------

 


(i)           changes the basis of taxation of any amounts payable to such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such LIBOR Loans or its Commitment (other than with respect to any of the
taxes described in any of clauses (i) through (v) of the Section 3.10.(a));


(ii)           imposes or modifies any reserve, special deposit, compulsory
loan, insurance charge or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized when determining LIBOR for such
Loans) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or


(iii)           imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower (and in the case of a Lender, to notify the Administrative Agent) of
any event occurring after the Agreement Date entitling the Administrative Agent
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder.  The Borrower shall, subject to
the provisions hereof, pay to the Administrative Agent or such Lender, as
applicable, any amounts owing by the Borrower under this Section within 15 days
of written demand made by the Administrative Agent or such Lender, as
applicable.  The Administrative Agent and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of a Lender to the
Administrative Agent as well) a certificate setting forth the basis and amount
of each request for compensation under this Section.  Determinations by the
Administrative Agent or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error.


Article V. Conditions Precedent
 
Section 5.1.  Initial Conditions Precedent.
 
The obligation of the Lenders to make the initial Loans is subject to the
satisfaction or waiver of the following conditions precedent:


(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:


(i)           counterparts of this Agreement executed by each of the parties
hereto;
 
 
-37-

--------------------------------------------------------------------------------

 


(ii)          Revolving Notes executed by the Borrower, payable to each Lender
and complying with the terms of Section 2.7.(a) and complying with the terms of
Section 2.7.(a) and the Swingline Note executed by the Borrower;


(iii)         the Guaranty executed by each of the Guarantors initially to be a
party thereto;


(iv)         an opinion of the Borrower’s general counsel and McGuire Woods LLP,
counsel to the Borrower and the other Loan Parties, in each case addressed to
the Administrative Agent and the Lenders and addressing such matters as the
Administrative Agent may request;


(v)          a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party owns a Hotel or any
non-hotel real property asset;


(vi)         a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower, Notices of Borrowing and Notices of Swingline Borrowing;


(vii)        copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the
certificate or articles of incorporation or formation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of such Loan Party, (B) the by-laws of such
Loan Party, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity and
(C) all corporate, partnership, member or other necessary action taken by such
Loan Party to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;


(viii)       a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending March 31, 2013;


(ix)          reasonably detailed projected financial statements of Apple REIT
for the 2014 and 2015 fiscal years (including projected balance sheets,
statements of income and statements of cash flow) and setting forth the material
underlying assumptions applicable thereto;


(x)           a Transfer Authorizer Designation Form effective as of the
Agreement Date;


(xi)          a Notice of Borrowing requesting Revolving Loans in an amount
equal to, or greater than, all Fees then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent;


(xii)         [RESERVED];
 
 
-38-

--------------------------------------------------------------------------------

 


(xiii)        evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid; and


(xiv)       such other documents, agreements, instruments, credit applications,
financial statements, authorizations and such information concerning Apple REIT,
the Borrower and its Subsidiaries and their respective businesses, operations
and conditions (financial and otherwise) as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request; and


(b)           In the good faith judgment of the Administrative Agent:


(i)           there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, public filings with the U.S. Securities and Exchange Commission,
budgets, pro forma data and forecasts concerning the Borrower and the other Loan
Parties delivered to the Administrative Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;


(ii)          no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;


(iii)         the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any applicable law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which could not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;


(iv)         the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001));


(v)          there shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents;


(vi)         all acts and conditions (including, without limitation, the
obtaining of any necessary regulatory approvals and the making of any required
filings, recordings or registrations) required to be done and performed and to
have happened precedent to the execution, delivery and performance of the Loan
Documents and to constitute the same legal, valid and binding obligations,
enforceable in accordance with their respective terms, shall have been done and
performed and shall have happened in due and strict compliance with all
applicable laws; and
 
 
-39-

--------------------------------------------------------------------------------

 


(vii)        all documentation, including, without limitation, documentation for
corporate and legal proceedings in connection with the transactions contemplated
by the Loan Documents shall be satisfactory in form and substance to the
Administrative Agent and its counsel, and all legal and financial due diligence
on the Borrower and the other Loan Parties and their operations and conditions
shall be completed and shall be satisfactory to the Administrative Agent and the
Lenders.


Section 5.2.  Conditions Precedent to All Loans.
 
The obligations of Lenders to make any Loans are subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or would exist immediately after giving
effect thereto, and no violation of the limits described in Section 2.11. would
occur after giving effect thereto; (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and correct in all material
respects on and as of the date of the making of such Loan with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects  on and as of such earlier date) and except for changes
in factual circumstances not prohibited hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, or in the case of a Swingline Loan, the Swingline
Lender shall have received a timely Notice of Swingline Borrowing.  The making
of each Loan shall constitute a certification by the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Loan and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Loan, as of the date of such Loan
is made).  In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made that all
conditions to the making of such Loan contained in this Article V. have been
satisfied.


Article VI. Representations and Warranties
 
Section 6.1.  Representations and Warranties.
 
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:


(a)           Corporate Existence; Compliance with Law. The Borrower: (1) is
duly organized, validly existing and in good standing as a corporation under the
laws of the Commonwealth of Virginia and is qualified to do business in each
other jurisdiction where its ownership of property or conduct of business
requires such qualification and where failure to qualify could have a Material
Adverse Effect, (2) has the corporate power and authority and the legal right to
own and operate its property and to conduct business in the manner in which it
does and proposes so to do, and (3) is in compliance with all Requirements of
Law and Contractual Obligations, the failure to comply with which could have a
Material Adverse Effect.
 
(b)           Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority and the legal right to execute,
deliver and perform the Loan Documents to which it is a party and has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party. The Loan Documents to which each
Loan Party is a party have been duly executed and delivered on behalf of such
Loan Party and constitute legal, valid and binding obligations of such Loan
Party enforceable against such Loan Party in accordance with their respective
terms, subject to the effect of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.
 
 
-40-

--------------------------------------------------------------------------------

 
 
(c)           Financial Condition. Apple REIT’s financial statements which have
been furnished to the Administrative Agent and the Lenders are complete and
correct in all material respects and have been prepared to present fairly, in
accordance with GAAP, the financial condition of Apple REIT and its Subsidiaries
at such dates and the results of its operations and changes in financial
position for the fiscal periods then ended.
 
(d)           Ownership of Assets. The Borrower, either directly or indirectly
through one or more of its Wholly Owned Subsidiaries, is the sole lawful owner
of hotels operating under the Marriott International, Inc. and Hilton Worldwide,
Inc. brands, located in the United States and listed on Schedule 6.1.(d)
attached hereto (together with any hotels which may be added to Schedule 6.1.(d)
hereafter pursuant to Section 7.6. or Section 8.4.(k), collectively, the
“Hotels” and each a “Hotel”).  The Borrower, either directly or indirectly
through one or more of its Wholly Owned Subsidiaries, has good, marketable and
legal title to the Hotels listed on Schedule 6.1.(d) free and clear of any Lien
other than (i) encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of such property or impair the use thereof in the ordinary
conduct of business and (ii) in the case of any Hotel for which an “Amount of
Indebtedness” is indicated on Schedule 6.1.(d), Liens to secure the amount of
such referenced Indebtedness with respect to such Hotel.
 
(e)           Contrary Agreements. Neither the Borrower nor any of its
Subsidiaries has made, nor will it at any time without obtaining the prior
written consent of the Administrative Agent make, any agreement which
(i) prohibits or restricts the pledging or creation of Liens upon the Hotels or
upon its Equity Interests or the Equity Interests of those Subsidiaries which
directly or indirectly own the Hotels or (ii) creates a Lien on the Hotels or
upon its Equity Interests or the Equity Interests of those Subsidiaries which
directly or indirectly own the Hotels (other than those Liens noted on Schedule
6.1.(k)).
 
(f)            No Legal Bar. The execution, delivery and performance of the Loan
Documents, the borrowing hereunder and the use of the proceeds thereof, will not
violate any Requirement of Law or any Contractual Obligation of the Borrower the
violation of which could have a Material Adverse Effect.
 
(g)           Consents, etc. No consent, approval, authorization of, or
registration, declaration or filing with, any Governmental Authority is required
on the part of any Loan Party in connection with the execution and delivery of
the Loan Documents or the performance of or compliance with the terms,
provisions and conditions hereof or thereof.
 
(h)           Investment Company Act.  No Loan Party is an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
(i)            Federal Reserve Board Regulations.  No Loan Party is engaged, nor
will it engage, principally or as one of its important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” within the respective meanings of such terms under Regulation U.
No part of the proceeds of any Loan will be used, directly or indirectly, for
“purchasing” or “carrying” “margin stock” as so defined or for any purpose which
violates, or which would be inconsistent with, the provisions of the Regulations
of the Board of Governors of the Federal Reserve System.
 
 
-41-

--------------------------------------------------------------------------------

 
 
(j)            Subsidiaries.  The attached Schedule 6.1.(j) is a complete
listing of any and all Subsidiaries of Apple REIT, including the Borrower, and
sets forth for each such Subsidiary each Person holding any Equity Interests in
such Subsidiary, the nature of such Equity Interests and the percentage of
ownership of such Subsidiary represented by such Equity Interests.
 
(k)           Indebtedness. Neither the Borrower nor any of its Subsidiaries has
any Indebtedness other than (i) the Indebtedness evidenced by the Loan
Documents, and (ii) the Indebtedness listed on Schedule 6.1.(k) hereto.
 
(l)            Litigation.  Except as set forth on Schedule 6.1.(l), there are
no actions, suits or proceedings pending (nor, to the knowledge of the Borrower
or any Guarantor, are there any actions, suits or proceedings threatened, nor is
there any basis therefor) against or in any other way relating adversely to or
affecting the Borrower, any Guarantor or any of their Subsidiaries  or any of
their respective property in any court or before any arbitrator of any kind or
before or by any other Governmental Authority which (i) could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of any Loan Documents.  There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrower, any Guarantor or any of their
Subsidiaries.
 
(m)          No Material Adverse Change.  Since March 31, 2013, there has been
no event, change, circumstance or occurrence that could reasonably be expected
to have a Material Adverse Effect.  Each of the Borrower, the Guarantors and
their Subsidiaries is Solvent.
 
(n)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data (other than financial projections
and other forward looking statements) furnished to the Administrative Agent by,
on behalf of, or at the direction of, the Borrower, any the Guarantors or any of
their Subsidiaries were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year end
audit adjustments and absence of full footnote disclosure).  All financial
projections and other forward looking statements prepared by or on behalf of the
Borrower, any the Guarantors or any of their Subsidiaries that have been or may
hereafter be made available to the Administrative Agent and the Lenders were or
will be prepared in good faith based on reasonable assumptions.  No fact is
known to Borrower, any Guarantor or any of the Borrower's Subsidiaries which has
had, or may in the future have (so far as the Borrower or any Guarantor can
reasonably foresee), a Material Adverse Effect which has not been in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent.  No document furnished or written statement made to
the Administrative Agent or the Lenders in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a material fact,
or omits or will omit to state a material fact necessary in order to make the
statements contained therein not misleading.
 
 
-42-

--------------------------------------------------------------------------------

 
 
(o)           Environmental Laws.  Each of the Borrower, each the Guarantors and
each of their Subsidiaries: (i) is in compliance with all Environmental Laws
applicable to its business, operations and the Hotels and any other real
property owned by any such Person, (ii) has obtained all Governmental Approvals
which are required under Environmental Laws, and each such Governmental Approval
is in full force and effect, and (iii) is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
immediately preceding clauses (i) through (iii) the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse
Effect.  Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any
Guarantor has any knowledge of, or has received notice of, any past, present, or
pending releases, events, conditions, circumstances, activities, practices,
incidents, facts, occurrences, actions, or plans that, with respect to the
Borrower, any Guarantor or any of their Subsidiaries, their respective
businesses, operations or with respect to the Hotels or any other real property
owned by such Person, may:  (i) cause or contribute to an actual or alleged
violation of or noncompliance with Environmental Laws, (ii) cause or contribute
to any other potential common-law or legal claim or other liability, or (iii)
cause any of the Hotels or any other real property owned by such Person to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental
Law.  There is no civil, criminal, or administrative action, suit, demand,
claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower, any of the Guarantors or any of their
Subsidiaries relating in any way to Environmental Laws which, reasonably could
be expected to have a Material Adverse Effect.  None of the Hotels or any other
real property owned by such Person is listed on or proposed for listing on the
National Priority List promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 and its implementing
regulations, or any state or local priority list promulgated pursuant to any
analogous state or local law.  To Borrower’s knowledge, no Hazardous Materials
generated at or transported from any of the Hotels or any other real property
owned by such Person is or has been transported to, or disposed of at, any
location that is listed or proposed for listing on the National Priority List or
any analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.
 
(p)           Affiliate Transactions.  None of the Borrower, the Guarantors or
any of their Subsidiaries is a party to or bound by any agreement or arrangement
(whether oral or written) with any Affiliate, except such agreements or
arrangements as are set forth on Schedule 6.1.(p), or otherwise in the ordinary
course of and pursuant to the reasonable requirements of the business of the
Borrower, such Guarantor or such other Subsidiary and upon fair and reasonable
terms which are no less favorable the Borrower, such Guarantor or such other
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.
 
(q)           Taxes.  All federal tax returns and all other material state and
other material tax returns of the Borrower and each other Loan Party required by
applicable law to be filed have been duly filed, and all federal, material state
and other material taxes, assessments and other governmental charges or levies
upon each Loan Party and their respective properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 7.1.  As of the
Agreement Date, none of the United States income tax returns of the Borrower or
any other Loan Party is under audit.  All charges, accruals and reserves on the
books of the Borrower and the other Loan Parties in respect of any taxes or
other governmental charges are in accordance with GAAP.
 
 
-43-

--------------------------------------------------------------------------------

 


(r)           ERISA.


(i)           Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other applicable laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan.  To the best
knowledge of the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.


(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)           Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Borrower, threatened, claims, actions or lawsuits or other
action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(s)           Absence of Default.  None of the Loan Parties is in default under
its certificate or articles of incorporation or formation, bylaws, partnership
agreement or other similar organizational documents, and no event has occurred,
which has not been remedied, cured or waived:  (i) which constitutes a Default
or an Event of Default; or (ii) which constitutes, or which with the passage of
time, the giving of notice, or both, would constitute, a default or event of
default by, any Loan Party under any agreement (other than this Agreement) or
judgment, decree or order to which any such Person is a party or by which any
such Person or any of its respective properties may be bound where such default
or event of default could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


(t)           Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Borrower or any other Loan Party constitutes “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.  Assuming that no Lender funds any amount payable by it
hereunder with “plan assets,” as that term is defined in 29 C.F.R. 2510.3-101,
the execution, delivery and performance of this Agreement and the other Loan
Documents, and the extensions of credit and repayment of amounts hereunder, do
not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.
 
 
-44-

--------------------------------------------------------------------------------

 


(u)           OFAC.  None of the Borrower, any of the other Loan Parties, or any
other Affiliate of the Borrower: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.


(v)           REIT Status.  Apple REIT has elected to be treated as a REIT and,
to the best of the Borrower’s knowledge, qualifies as a REIT and is in
compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow Apple REIT to maintain its status as a REIT.


Section 6.2.  Survival of Representations and Warranties, Etc.
 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any of
the other Loan Documents (including, but not limited to, any such statement made
in or in connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement.  All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Termination Date (if any) is effectuated pursuant
to Section 2.10. and at and as of the date of the making of each Loan, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances expressly
and specifically permitted hereunder.  All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans.


Article VII. Affirmative Covenants
 
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 7.1.  Payment of Indebtedness.
 
The Borrower shall, and shall cause each other Loan Party to, pay or otherwise
satisfy at or before maturity or before it becomes delinquent or accelerated, as
the case may be, all its Indebtedness (including federal taxes and material
state and material other taxes), except Indebtedness being contested in good
faith by appropriate proceedings and for which provision is made to the
satisfaction of the Requisite Lenders for the payment thereof in the event the
Borrower or any Loan Party is found to be obligated to pay such Indebtedness and
which Indebtedness is thereupon promptly paid by the Borrower or such Loan
Party.
 
 
-45-

--------------------------------------------------------------------------------

 


Section 7.2.  Preservation of Existence, Maintenance of Property and Similar
Matters.
 
The Borrower shall, and shall cause each other Loan Party to, maintain its
corporate existence and obtain and maintain all rights, privileges, licenses,
approvals, franchises, properties and assets necessary or desirable in the
normal conduct of its business, and comply with all Contractual Obligations and
Requirements of Law, and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business, except where
the failure to so comply is not likely to have a material adverse effect on the
business, operations, assets or financial or other conditions of the Borrower or
such Loan Party.


Section 7.3.  Books and Records; Inspections.
 
(a)           The Borrower shall, and shall cause each other Loan Party to, keep
proper books of record and account in which entries which are full, true and
correct in all material respects and are made in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities.
 
(b)           The Borrower shall, and shall cause each other Loan Party to,
permit: (i) representatives of the Administrative Agent, to (A) visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired by the Administrative Agent (but, prior to the occurrence of an Event of
Default, only upon not less than two Business Days’ prior notice), and (B)
discuss the business, operations, properties and financial and other condition
of the Borrower and each other Loan Party with officers and employees of the
Borrower and each Loan Party, and with the independent certified public
accountants of the Borrower and each Loan Party, and (ii) representatives of the
Administrative Agent to conduct periodic operational audits of the business and
operations of the Borrower and each Loan Party.  In the event any such
inspection or audit is undertaken after the occurrence of a Default or Event of
Default, the Borrower shall be fully liable for the payment of, and shall
reimburse the Administrative Agent for, all reasonable costs and expenses of any
such inspection or audit.
 
Section 7.4.  Insurance.
 
The Borrower shall, and shall cause each other Loan Party to, obtain and
maintain insurance with responsible companies in such amounts and against such
risks as are usually carried by corporations engaged in similar businesses
similarly situated, including, without limitation, errors and omissions coverage
and fidelity coverage in form and substance acceptable to the Administrative
Agent, and furnish the Administrative Agent on request full information as to
all such insurance, and to provide within five (5) days after receipt,
certificates or other documents evidencing the renewal of each such policy.


Section 7.5.  REIT Status.
 
Apple REIT shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.


Section 7.6.  Guarantors.
 
(a)           No later than June 30 and December 31 of each year, the Borrower
shall deliver to the Administrative Agent each of the following, in form and
substance satisfactory to the Administrative Agent, with respect to each Person
(other than an Excluded Subsidiary) that became a Subsidiary, or ceased to be an
Excluded Subsidiary, during the six-month period ending on the applicable date
(or in the case of December 31, 2013, during the period from the Agreement Date
to December 31, 2013): (i) an Accession Agreement executed by such Subsidiary,
(ii) the items that would have been delivered under subsections (iv) through
(viii) and (xiv) of Section 5.1.(a) if such Subsidiary had been a Loan Party on
the Agreement Date and (iii) versions of any of the Schedules required to be
delivered under the immediately following subsection (c).  The Borrower may, at
its option, cause any Subsidiary that is not already a Guarantor to become a
Guarantor by executing and delivering to the Administrative Agent the items
required to be delivered under the immediately preceding sentence.
 
 
-46-

--------------------------------------------------------------------------------

 


(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor is not
Apple REIT; (ii) such Guarantor does not own a Hotel or any other non-hotel real
property asset or any interest in oil and gas rights, nor any direct or indirect
equity interest in any Subsidiary that owns a Hotel or any other non-hotel real
property asset or any interest in oil and gas rights; (iii) such Guarantor is
not otherwise required to be a party to the Guaranty under the immediately
preceding subsection (a); (iv) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.; (v) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances expressly permitted under the
Loan Documents; (vi) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to the requested date of release and
(vii) the Borrower has delivered to the Administrative Agent versions of any of
the Schedules required to be delivered under the immediately following
subsection (c).  Delivery by the Borrower to the Administrative Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.


(c)           In connection with the addition or release of Guarantors under
this Section, the Borrower shall deliver to the Administrative Agent versions of
Schedules 6.1.(d), 6.1.(j) and 6.1.(k) updated as necessary to comply with the
applicable provisions of this Agreement after giving effect to any such addition
or release, which updated Schedules must be in form and substance satisfactory
to the Administrative Agent.


Section 7.7.  Conduct of Business.
 
The Borrower shall, and shall cause each other Loan Party to, carry on its
respective businesses as described in Section 6.1.(d) and not enter into any
line of business not otherwise engaged in by such Person as of the Agreement
Date.


Section 7.8.  Use of Proceeds.
 
The Borrower will use the proceeds of Loans only (a) to finance acquisitions,
capital expenditures, dividend payments and the repayment of Indebtedness of the
Borrower, Apple REIT and its Subsidiaries; (b) to provide for the general
working capital needs of the Borrower, Apple REIT and its Subsidiaries; and
(c) for other general corporate purposes of the Borrower and its
Subsidiaries.  The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, use any part of such proceeds to purchase or carry,
or to reduce or retire or refinance any credit incurred to purchase or carry,
any margin stock (within the meaning of Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System) or to extend credit to others
for the purpose of purchasing or carrying any such margin stock.
 
 
-47-

--------------------------------------------------------------------------------

 
 
Section 7.9.  Environmental Matters.
 
The Borrower shall, and shall cause each other Loan Party to, comply with all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect.  The Borrower shall comply, and shall cause
each other Loan Party to comply, and the Borrower shall use, and shall cause
each other Loan Party to use, commercially reasonable efforts to cause all other
Persons occupying, using or present on the Hotels or any other real property
owned by such Person to comply, with all Environmental Laws in all material
respects.  The Borrower shall, and shall cause each other Loan Party to,
promptly take all actions and pay or arrange to pay all costs necessary for it
and for the Hotels or any other real property owned by such Person to comply in
all material respects with all Environmental Laws and all Governmental
Approvals, including actions to remove and dispose of all Hazardous Materials
and to clean up the Hotel or any other real property owned by such Person as
required under Environmental Laws.  The Borrower shall, and shall cause each
other Loan Party to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.


Section 7.10.  Further Assurances.
 
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party to, duly execute and
deliver or cause to be duly executed and delivered, to the Administrative Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.


Section 7.11.  Material Contracts.
 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract.  The Borrower shall not, and shall
not permit any other Loan Party to, do or knowingly permit to be done anything
to impair materially the value of any of the Material Contracts.


Section 7.12.  Exchange Listing.
 
Upon the occurrence, if any, of a Public Registration and at all times
thereafter, the Borrower, Apple REIT or the direct or indirect parent of Apple
REIT undertaking such public registration, as the case may be, shall maintain at
least one class of common shares having trading privileges on the New York Stock
Exchange or NYSE Amex Equities or which is subject to price quotations on The
NASDAQ Stock Market’s National Market System.
 
 
-48-

--------------------------------------------------------------------------------

 


Section 7.13.  Further Documents.
 
The Borrower agrees to execute and deliver and to cause to be executed and
delivered to the Lenders from time to time such documents, instruments and
agreements as the Lenders may reasonably require, which are in the reasonable
judgment of the Administrative Agent necessary to obtain for the Administrative
Agent and the Lenders the benefit of the Loan Documents.


Article VIII. Information
 
For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:


Section 8.1.  Quarterly Financial Statements.
 
As soon as available and in any event within 45 days after the end of each
fiscal quarter of Apple REIT, the unaudited consolidated balance sheet of Apple
REIT and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income and retained earnings and cash flows of Apple
REIT and its Subsidiaries for such period, all of which shall be certified by
the chief executive officer or chief financial officer of Apple REIT, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of Apple REIT and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).


Section 8.2.  Year-End Statements.
 
As soon as available and in any event within 90 days after the end of each
fiscal year of Apple REIT, the audited consolidated balance sheet of Apple REIT
as at the end of such fiscal year and the related audited consolidated
statements of income and retained earnings and cash flows of Apple REIT for such
fiscal year, all of which shall be (a) certified by the chief executive officer
or chief financial officer of Apple REIT, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of Apple REIT as at the date thereof and the result of operations for
such period and (b) accompanied by the report thereon of independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall be unqualified and in scope and
substance satisfactory to the Requisite Lenders and who shall have authorized
the Borrower to deliver such financial statements and report thereon to the
Administrative Agent and the Lenders pursuant to this Agreement.


Section 8.3.  Compliance Certificate.
 
At each time the financial statements are furnished pursuant to Sections 8.1.
and 8.2., a certificate substantially in the form of Exhibit F (a “Compliance
Certificate”) executed on behalf of the Borrower by the president, vice
president or treasurer of the Borrower and on behalf of Apple REIT by the chief
executive officer or chief financial officer of Apple REIT (a) setting forth in
reasonable detail as of the end of such quarterly accounting period or fiscal
year, as the case may be, the calculations required to establish whether the
Borrower was in compliance with the covenants contained in Section 9.1.; and
(b) stating that no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure.
 
 
-49-

--------------------------------------------------------------------------------

 


Section 8.4.  Other Information.
 
(a) Promptly after the preparation thereof and no later than forty-five (45)
days after the last day of each fiscal quarter, consolidated operating
statements containing a summary detailing the revenues, expense, Adjusted NOI,
along with the ADR, occupancy levels and RevPAR on (x) a year-to-date basis (as
compared to the current budget and comparable period the prior year) and (y) on
a trailing four-quarter basis;
 
(b) As reasonably requested by the Administrative Agent, any consolidated budget
reforecast or revision;
 
(c) Within ninety (90) days after each fiscal year-end the prior year operating
statements, the current year budget and the planned capital expenditure budget
on a consolidated basis;
 
(d) Such other interim reporting of the foregoing financial information and
additional certifications of the accuracy of the calculations and the results
thereof used to determine ongoing compliance with the financial covenants in
Section 9.1. as the Administrative Agent may reasonably require;
 
(e) Prompt written notice of the occurrence of any Default or Event of Default
known to any Responsible Officer of the Borrower and the proposed method of cure
thereof;
 
(f) Prompt written notice of any litigation or proceeding affecting the
Borrower, any Subsidiary or Apple REIT which could reasonably be expected to
have a material adverse effect on the business, operations, property, or
financial or other condition of the Borrower, any Subsidiary or Apple REIT;
 
(g) Prompt written notice of a material adverse change known to a Responsible
Officer of the Borrower in the business, operations, property or financial or
other condition of any Borrower, any Subsidiary or Apple REIT;
 
(h) Prompt written notice of a default under the terms of any Indebtedness to
which the Borrower, any Subsidiary or Apple REIT is a party (whether or not such
default gives rise to the right of the affected lender to accelerate such
Indebtedness);
 
(i) Prompt written notice of any violation of any Requirements of Law or
Contractual Obligations to which the Borrower, any Subsidiary or Apple REIT may
be subject or a party but only to the extent that such violation could
reasonably be expected to have a Material Adverse Effect;
 
(j) To the extent any Loan Party is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating to, or affecting, any Loan
Party or any of their respective Affiliates, brokers or underwriters of their
respective securities or managers or any of their respective properties, assets
or businesses;
 
(k) If the Borrower or any Subsidiary thereof (whether now existing or hereafter
organized) acquires any hotel asset which is not listed on Schedule 6.1.(d)
hereto, (i) the Borrower shall promptly provide a written supplement to Schedule
6.1.(d) to include such hotel asset, and (ii) such hotel asset shall be a
“Hotel” for all purposes hereunder;
 
 
-50-

--------------------------------------------------------------------------------

 
 
(l) Promptly upon receipt thereof, copies of all reports, if any, submitted to
Apple REIT or its Board of Directors by its independent public accountants
including, without limitation, any management report;


(m) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;


(n) Promptly upon the mailing thereof to the shareholders of Apple REIT
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;


(o) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;


(p) A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower, Apple REIT, or any other Loan Party within five
(5) Business Days after the effectiveness thereof;


(q) Prompt notice of any order, judgment or decree in excess of $500,000 having
been entered against any Loan Party or any of their respective properties or
assets;


(r) Prompt notice of the acquisition, incorporation or other creation of any
Subsidiary, the purpose for such Subsidiary, the nature of the assets and
liabilities thereof and whether such Subsidiary is a Wholly Owned Subsidiary of
the Borrower;


(s) Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;


(t) Promptly, upon each request, information identifying the Borrower as any
Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rates and regulations, including without limitation, the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001));


(u) Promptly, and in any event within 3 Business Days after the Borrower obtains
knowledge thereof, written notice of the occurrence of any of the
following:  (i) the Borrower or any Loan Party shall receive notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) the Borrower or any Loan Party shall receive
notice that any administrative or judicial complaint, order or petition has been
filed or other proceeding has been initiated, or is about to be filed or
initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) the Borrower or any Loan Party shall receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Borrower or any Loan Party
shall receive notice of any other fact, circumstance or condition that could
reasonably be expected to form the basis of an environmental claim, and the
matters covered by notices referred to in any of the immediately preceding
clauses (i) through (iv), whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;
 
 
-51-

--------------------------------------------------------------------------------

 


(v) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding any Hotel or the business, assets, liabilities, financial condition,
results of operations or business prospects of the Borrower or any other Loan
Party as the Administrative Agent or any Lender may reasonably request; and


(w) Without limiting the obligations and generality of the foregoing, to the
extent any Loan Party is aware of the same, prompt notice of the commencement of
any proceeding or investigation by or before any Governmental Authority and any
action or proceedings in any court or other tribunal or before any arbitrator
against or in any other away relating to, affecting or involving (a) any of the
other Apple REIT companies (other than Apple REIT), (b) any broker or
underwriter of the securities of Apple REIT or any of the other Apple REIT
companies, (c) any manager of Apple REIT or any of the other Apple REIT
companies, or (d) any Affiliate of any of the foregoing.


Section 8.5.  Electronic Delivery of Certain Information.
 
(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender pursuant to Article II. and (ii) any Lender
that has notified the Administrative Agent and the Borrower that it cannot or
does not want to receive electronic communications.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as
of  12:00 p.m. Eastern time on the opening of business on the next business day
for the recipient.  Notwithstanding anything contained herein, the Borrower
shall deliver paper copies of any documents to the Administrative Agent or to
any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such
Lender.  Except for the certificates required by Section 8.3., the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.


(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
 
 
-52-

--------------------------------------------------------------------------------

 


Section 8.6.  Public/Private Information.
 
The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and the other Loan Parties or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (b) that are not Public Information as “Private Information”.


Section 8.7.  USA Patriot Act Notice; Compliance.
 
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as agent for all Lenders hereunder) may from time-to-time
request, and the Borrower shall, and shall cause the other Loan Parties to,
provide promptly upon any such request to such Lender, such Loan Party’s name,
address, tax identification number and/or such other identification information
as shall be necessary for such Lender to comply with federal law.  An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.


Article IX. Negative Covenants
 
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 9.1.  Financial Covenants.
 
(a)           Ratio of Total Indebtedness to Total Asset Value.  The Borrower
shall not permit the ratio of (i) Total Indebtedness to (ii) Total Asset Value
to exceed 0.50 to 1.00 at any time.


(b)           Ratio of Secured Indebtedness to Total Asset Value.  The Borrower
shall not permit the ratio of (i) Total Secured Indebtedness to (ii) Total Asset
Value to exceed 0.30 to 1.00 at any time.


(c)           Ratio of Adjusted NOI to Fixed Charges.  The Borrower shall not
permit the ratio of (i) Adjusted NOI for the period of four consecutive fiscal
quarters of the Borrower most recently ended to (ii) Fixed Charges for such
period, to be less than 2.00 to 1.00 as of the last day of such period.


(d)           Ratio of Adjusted NOI of Unencumbered Hotels to Implied Debt
Service.  The Borrower shall not permit the ratio of (i) Adjusted NOI
attributable to all Unencumbered Hotels for the period of four consecutive
fiscal quarters of the Borrower most recently ended to (ii) to Implied Debt
Service determined with respect to the amount of Total Unsecured Indebtedness on
the last day of such period, to be less than 2.00 to 1.00 as of the last day of
such period.
 
 
-53-

--------------------------------------------------------------------------------

 


(e)           Dividend Payments.  Subject to the other limitations of this
subsection, Apple REIT shall not make cash distributions with respect to its
common stock in excess of $0.825 per share per year (with such amount to be
adjusted in a manner acceptable to the Administrative Agent to account for stock
splits, stock dividends, recapitalizations and other similar events).  Subject
to the following sentence, if an Event of Default exists, Apple REIT shall not,
and shall not permit any of its Subsidiaries to, declare, make or pay dividends
or other distributions to its shareholders (i) unless the Administrative Agent,
with the authorization of the Requisite Lenders, has consented to any such
distribution in writing, or (ii) until either (A) such Event of Default ceases
to exist, or (B) the Loans and all other Obligations have been paid in full and
satisfied, the Lenders have no further obligations to fund Loans hereunder, and
the Borrower has no right to request Loans hereunder; provided that, subject to
the following sentence, the Borrower may declare and make cash distributions to
Apple REIT, and Apple REIT may declare and make cash distributions to its
shareholders, each in an aggregate amount not to exceed the minimum amount
necessary for Apple REIT to remain in compliance with Section 7.5.  If a Default
or Event of Default specified in Section 10.1.(a), Section 10.1.(b)(i),
Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), Apple REIT and the Borrower shall not,
and shall not permit any Subsidiary to, declare, make or pay dividends or other
distributions to any Person except that Subsidiaries may pay cash distributions
to the Borrower or any Guarantor.


(f)            Limitation on Unsecured Indebtedness.  The Borrower shall not,
and shall not permit Apple REIT or any other Subsidiary of the Borrower or Apple
REIT to, incur, acquire or suffer to exist Unsecured Indebtedness (excluding the
Obligations) in an aggregate outstanding principal amount in excess of
$2,500,000 at any time.


(g)           Minimum Net Worth.  At all times during the term of this
Agreement, Minimum Net Worth shall not be less than $450,000,000.


(h)           Permitted Investments. The Borrower shall not, and shall not
permit Apple REIT or any other Subsidiary of the Borrower or Apple REIT to, make
an Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of such Persons to exceed the following
percentages of Total Asset Value at any time:


(i)           Common stock, Preferred Equity Interests, other Equity Interests
and other Investments in Persons (other than Subsidiaries), such that the
aggregate value of such interests calculated on the basis of the lower of cost
or market, exceeds 10.0% of Total Asset Value (except the current investment of
Apple Ten Ventures, Inc. in Cripple Creek Energy, LLC);


(ii)           Assets under development such that the aggregate value of such
assets calculated on the basis of the lower of cost or market, exceeds 15.0% of
Total Asset Value;


(iii)           Land on which no development (other than improvements that are
not material and are temporary in nature) has occurred, such that the aggregate
book value thereof exceeds 5.0% of Total Asset Value;


(iv)           Mortgage Receivables, such that the aggregate book value thereof
exceeds 10.0% of Total Asset Value; and


(v)           Investments in Person not engaged in the same line of business as
Apple REIT, the Borrower and their respective Subsidiaries, such that the
aggregate book value thereof exceeds 20.0% of Total Asset Value.


In addition to the foregoing limitations, the aggregate value of the items
described in (i) through (iv) above shall not exceed 25.0% of Total Asset Value
at any time.
 
 
-54-

--------------------------------------------------------------------------------

 


(i)            Unencumbered Leverage Ratio.  The Borrower shall not permit the
ratio of (i) Total Unsecured Indebtedness to (ii)(x) Adjusted NOI attributable
to all Unencumbered Hotels for the period of four consecutive fiscal quarters of
the Borrower most recently ended divided by (y) 8.50%, to exceed 0.450 to 1.00
at any time.  For purposes of this calculation (a) Adjusted NOI from Hotels
disposed of by Apple REIT, the Borrower or any other Subsidiary during the
period of four consecutive fiscal quarters of the Borrower most recently ended
shall be excluded and (b) with respect to any Hotel acquired during such period,
book value of such Hotel shall be used in place of the calculation of Adjusted
NOI divided by 8.50%, for the first 12 months following the acquisition of such
Hotel.


Section 9.2.  Merger, Consolidation, Sales of Assets and Other Arrangements.
 
The Borrower shall not, and shall not permit any other Loan Party to, (i)
liquidate or dissolve or enter into any consolidation or merger, (ii) enter into
any partnership, joint venture, syndicate or other combination, (iii) make any
change in the nature of its business as presently conducted or (iv) permit any
change in its ownership which would result in the Borrower failing to be a
Wholly Owned Subsidiary of Apple REIT.


Section 9.3.  [RESERVED]
 
Section 9.4.  [RESERVED]
 
Section 9.5.  Embargoed Person.
 
The Borrower shall not permit (1) any of the funds or assets of the Borrower
that are used to repay the Loans to constitute property of, or be beneficially
owned directly or, to the Borrower’s best knowledge, indirectly, by any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that are identified on (A) the “List of
Specially Designated Nationals and Blocked Persons” maintained by the Office of
Foreign Assets Control (OFAC), U.S. Department of the Treasury, and/or to
Borrower’s best knowledge, as of the date thereof, based upon reasonable inquiry
by Borrower, on any other similar list maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. § 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or regulation promulgated
thereunder, with the result that the investment in the Borrower (whether
directly or indirectly), is prohibited by law, or the Loans made by the Lenders
would be in violation of law, or (B) Executive Order 13224 (September 23, 2001)
issued by the President of the United States (“Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism”), any related enabling legislation or any other similar
Executive Orders, and (2) any Embargoed Person to have any direct interest, and
to the Borrower’s best knowledge, as of the date hereof, based upon reasonable
inquiry by the Borrower, indirect interest, of any nature whatsoever in the
Borrower, as applicable, with the result that the investment in the Borrower
(whether directly or indirectly), is prohibited by law or the Loans are in
violation of law.


Section 9.6.  Anti-Money Laundering.
 
The Borrower shall not at any time, directly or indirectly, and shall not permit
any of its Subsidiaries to permit any of the funds of Borrower, as applicable,
that are used to repay the Loans to be derived from any unlawful activity, with
the result that the investment in the Borrower (whether directly or indirectly),
is prohibited by law or the Loans are in violation of law.


Section 9.7.  No Contrary Agreements.
 
The Borrower shall not make, and shall not permit any of its Subsidiaries to
make, any agreement which (i) prohibits or restricts the pledging or creation of
liens upon any Hotel or upon its Equity Interests or the Equity Interests of any
Subsidiary, or (ii) creates a lien on any Hotel or on its Equity Interests or
the Equity Interests of any Subsidiary, in each case without the prior written
consent of the Administrative Agent.
 
 
-55-

--------------------------------------------------------------------------------

 


Section 9.8.  Ownership of Subsidiaries.
 
The Borrower shall not permit, without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld), the
ownership of the Borrower’s Subsidiaries to differ from that set forth on
Schedule 6.1.(j).


Section 9.9.  Plans.
 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.


Section 9.10.  Fiscal Year.
 
The Borrower shall not, and shall not permit any other Loan Party to, change its
fiscal year from that in effect as of the Agreement Date.


Section 9.11.  Modifications of Organizational Documents and Material Contracts.
 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) is adverse to the interest of
the Administrative Agent or the Lenders or (b) could reasonably be expected to
have a Material Adverse Effect.  The Borrower shall not enter into, and shall
not permit any Subsidiary or other Loan Party to enter into, any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect, or default in the performance of any obligations of
any Loan Party or other Subsidiary in any Material Contract which default could
reasonably be expected to have a Material Adverse Effect, or permit any Material
Contract to be canceled or terminated prior to its stated maturity  if such
cancellation or termination could reasonably be expected to have a Material
Adverse Effect.


Section 9.12.  Transactions with Affiliates.
 
The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party to permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower or such
other Loan Party and upon fair and reasonable terms which are no less favorable
to the Borrower or such other Loan Party  than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.
 
 
-56-

--------------------------------------------------------------------------------

 


Section 9.13.  Environmental Matters.
 
The Borrower shall not, and shall not permit any other Loan Party or any other
Person to, use, generate, discharge, emit, manufacture, handle, process, store,
release, transport, remove, dispose of or clean up any Hazardous Materials on,
under or from the Hotels or any other real property owned by any Loan Party in
material violation of any Environmental Law or in a manner that could reasonably
be expected to lead to any material environmental claim or pose a material risk
to human health, safety or the environment.  Nothing in this Section shall
impose any obligation or liability whatsoever on the Administrative Agent or any
Lender.


Section 9.14.  Franchise Agreements.
 
To the extent of the Borrower’s actual control and knowledge, the Borrower
shall, or shall cause its Subsidiaries to, (i) operate its or their hotels in
material compliance with the terms of any franchise agreements in effect as of
the date hereof (each, a “Franchise Agreement” and collectively, the “Franchise
Agreements”); (ii) promptly perform and observe (or cause to be performed or
observed) all of the material covenants required to be performed and observed by
it or them under the Franchise Agreements and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (iii) promptly
notify the Administrative Agent of any event of default under the Franchise
Agreements of which it or they are aware; and (iv) promptly enforce the
performance and observance of all of the covenants required to be performed and
observed by the franchisor under the Franchise Agreements. To the extent of the
Borrower’s actual control and knowledge, without the Administrative Agent’s
prior consent, the Borrower shall not and shall not permit the lessee under any
percentage lease or any manager to: (i) surrender, terminate or cancel any
Franchise Agreement; (ii) reduce or consent to the reduction of the term of any
Franchise Agreement; (iii) increase or consent to the increase of the amount of
any charges under any Franchise Agreement; (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, any Franchise Agreement or (v) suffer or permit the occurrence of
continuance a default beyond any applicable cure period under any Franchise
Agreement (or any successor franchise agreement with a national hotel chain
approved by the Administrative Agent) if such default permits the franchiser to
terminate or cancel any Franchise Agreement (or any successor franchise
agreement with a national hotel chain approved by the Administrative Agent).


Article X. Default
 
Section 10.1.  Events of Default.
 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of applicable law or pursuant to any judgment or order of any
Governmental Authority:


(a)           Default in Payment.  The Borrower shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any interest on, any
of the Loans, or shall fail to pay any of the other payment Obligations owing by
the Borrower under this Agreement or any other Loan Document, or any other Loan
Party shall fail to pay when due any payment obligation owing by such Loan Party
under any Loan Document to which it is a party.


(b)           Default in Performance.


(i)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Article IX.; or
 
 
-57-

--------------------------------------------------------------------------------

 


(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Article VIII.  and in the case of this subsection (b)(ii) only,
such failure shall continue for a period of 15 days after the earlier of (x) the
date upon which a Responsible Officer of the Borrower or such other Loan Party
obtains knowledge of such failure or (y) the date upon which the Borrower has
received notice (which may be telephonic or in any other form) of such failure
from the Administrative Agent; or


(iii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this
Section 10.1., and in the case of this subsection (b)(iii) only, such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Administrative Agent.


(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.


(d)           Indebtedness Cross-Default.  The Borrower or the Guarantors shall
default in any payment of principal of or interest on any Indebtedness in the
aggregate principal amount of $10,000,000 or more (and without regard for the
dollar amount of the defaulted payment), or any other event shall occur, the
effect of which is to permit such Indebtedness to be declared or otherwise to
become due prior to its stated maturity.


(e)           Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any other Subsidiary shall:  (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other applicable
laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other applicable laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
applicable law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(f)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any other
Subsidiary in any court of competent jurisdiction seeking:  (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other applicable laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.
 
 
-58-

--------------------------------------------------------------------------------

 


(g)           Revocation of Loan Documents.  Any provision of this Agreement or
any provision of any other Loan Document shall for any reason cease to be valid,
enforceable and binding on the Borrower or the Guarantors or the Borrower or the
Guarantors shall so state in writing.


(h)           Judgment.   One or more judgments or decrees in an aggregate
amount in excess of $500,000 shall be entered against the Borrower or any other
Loan Party and all such judgments or decrees shall not have been vacated,
discharged, stayed, satisfied or bonded pending appeal within sixty (60) days
from the entry thereof


(i)            ERISA.
 
An ERISA Event shall have occurred that, in the reasonable opinion of the
Requisite Lenders, when taken together with other ERISA Events that have
occurred, would reasonably be expected to result in liability to any member of
the ERISA Group in an aggregate amount exceeding $1,000,000.
 
(j)            Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.


(k)           Change of Control/Change in Management.


(i)           The occurrence of any management, organizational or ownership
change in the Borrower or (so long as no Public Registration has occurred) Apple
REIT, or of a change in the shareholders or control of the Borrower or (so long
as no Public Registration has occurred) Apple REIT, including, without
limitation, any shareholder or management dispute which the Requisite Lenders
determine, in their sole and absolute discretion, shall have a Material Adverse
Effect on the Loans or on the ability of the Borrower or the Guarantors to
perform their obligations under the Loan Documents;


(ii)           Glade M. Knight is no longer serving as the Chairman of the Board
and CEO of Apple REIT;


(iii)           At any time after a Public Registration, any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-five percent (35%) of the total voting power of
the then outstanding voting stock of the Borrower, Apple REIT or such direct or
indirect parent of Apple REIT undertaking such Public Registration, as the case
may be; or


(iv)           At any time after a Public Registration, during any period of
12 consecutive months ending after the Agreement Date, individuals who at the
beginning of any such 12 month period constituted the Board of Directors of the
Borrower, Apple REIT or such direct or indirect parent of Apple REIT undertaking
such Public Registration, as the case may be (together with any new directors
whose election by such Board or whose nomination for election by the
shareholders of such Person or such parent was approved by a vote of a majority
of the directors then still in office who were either directors at the beginning
of such period or whose election or nomination for election was previously so
approved but excluding any director whose initial nomination for, or assumption
of office as, a director occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors) cease for any
reason to constitute a majority of the Board of Directors of such Person then in
office.
 
 
-59-

--------------------------------------------------------------------------------

 


Section 10.2.  Remedies Upon Event of Default.
 
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)           Acceleration; Termination of Facilities.


(i)           Automatic.  Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f), (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, and all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents, shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (B) the Commitments and the Swingline Commitment hereunder
shall all immediately and automatically terminate.


(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders
shall:  (A) declare the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, and all of the other Obligations, including, but
not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Notes or any of the other Loan Documents, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (B) terminate the Commitments and the Swingline Commitment
hereunder.


(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.


(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any applicable law.


(d)           Appointment of Receiver.  To the extent permitted by applicable
law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the collateral, the
property and/or the business operations of the Borrower and its Subsidiaries and
to exercise such power as the court shall confer upon such receiver.


Section 10.3.  Remedies Upon Default.
 
Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
and the Swingline Commitment shall immediately and automatically terminate.
 
 
-60-

--------------------------------------------------------------------------------

 


Section 10.4.  Marshaling; Payments Set Aside.
 
None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations.  To the extent that any
Loan Party makes a payment or payments to the Administrative Agent,  any Lender
or any Specified Derivatives Provider, or the Administrative Agent,  any Lender
or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.


Section 10.5.  Allocation of Proceeds.
 
If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:


(a)           amounts due to the Administrative Agent and the Lenders in respect
of expenses due under Section 12.2. until paid in full, and then Fees;


(b)           payments of interest on Swingline Loans;


(c)           payments of interest on all Revolving Loans to be applied for the
ratable benefit of the Lenders;


(d)           payments of principal of Swingline Loans;


(e)           payments of principal of all Revolving Loans, to be applied for
the ratable benefit of the Lenders in such order and priority as the Lenders may
determine in their sole discretion;


(f)           amounts due to the Administrative Agent and the Lenders pursuant
to Sections 11.6. and 12.10.;


(g)           payments of all other Obligations, if any, to be applied for the
ratable benefit of the Lenders; and


(g)           any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.


Section 10.6.  Performance by Administrative Agent.
 
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
 
 
-61-

--------------------------------------------------------------------------------

 


Section 10.7.  Rights Cumulative.
 
(a)           Generally.  The rights and remedies of the Administrative Agent,
the Lenders and the Specified Derivatives Providers under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under applicable
law.  In exercising their respective rights and remedies the Administrative
Agent, the Lenders and the Specified Derivatives Providers may be selective and
no failure or delay by the Administrative Agent, any of the Lenders or any of
the Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.


(b)           Enforcement by Administrative Agent.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit (solely in its capacity as a Specified Derivatives
Provider) hereunder, under the other Loan Documents or under any Specified
Derivatives Contract, as applicable, (iii) any Lender from exercising setoff
rights in accordance with Section 12.4. (subject to the terms of Section 3.3.),
or (iv) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article X. and (y) in addition
to the matters set forth in clauses (ii), (iii) and (iv) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.


Article XI. The Administrative Agent
 
Section 11.1.  Appointment and Authorization.
 
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
 
 
-62-

--------------------------------------------------------------------------------

 
 
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document.  As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or applicable law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.


Section 11.2.  Wells Fargo as Lender.
 
Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to other Lenders, or any other Specified Derivatives
Providers.  Further, the Administrative Agent and any Affiliate thereof may
accept fees and other consideration from the Borrower for services in connection
with this Agreement, or otherwise without having to account for the same to the
other Lenders or any other Specified Derivatives Providers.  The Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.
 
 
-63-

--------------------------------------------------------------------------------

 


Section 11.3.  Approvals of Lenders.
 
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect
thereof.  Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.


Section 11.4.  Notice of Events of Default.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”.  Further, if the Administrative Agent receives such
a “notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.


Section 11.5.  Administrative Agent’s Reliance.
 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender or any other Person, or shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons, or to inspect the
property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or  any Specified Derivatives Provider for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties.  The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney in fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.
 
 
-64-

--------------------------------------------------------------------------------

 


Section 11.6.  Indemnification of Administrative Agent.
 
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as Administrative Agent but not as a Lender) in any way relating to or arising
out of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
 
 
-65-

--------------------------------------------------------------------------------

 


Section 11.7.  Lender Credit Decision, Etc.
 
Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent to any
Lender.  Each of the Lenders acknowledges that it has made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders
also acknowledge that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan
Documents.  The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement or any of the other Loan Documents, the Administrative
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, financial
and other condition or creditworthiness of the Borrower, any other Loan Party or
any other Affiliate thereof which may come into possession of the Administrative
Agent or any of its Related Parties.  Each of the Lenders acknowledge that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender .


Section 11.8.  Successor Administrative Agent.
 
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent).  If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
current Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no Lender
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made to each
Lender directly, until such time as a successor Administrative Agent has been
appointed as provided for above in this Section; provided, further that such
Lenders so acting directly shall be and be deemed to be protected by all
indemnities and other provisions herein for the benefit and protection of the
Administrative Agent as if each such Lender were itself the Administrative
Agent.  Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents.  Any resignation by an Administrative Agent shall also constitute the
resignation as the Swingline Lender by the Lender then acting as Administrative
Agent (the “Resigning Lender”).  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder the Resigning Lender shall be
discharged from all duties and obligations of the Swingline Lender hereunder and
under the other Loan Documents.  After any Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XI. shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.
 
 
-66-

--------------------------------------------------------------------------------

 
 
Article XII. Miscellaneous
 
Section 12.1.  Notices.
 
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


Apple Ten Hospitality, Inc.
814 E. Main Street
Richmond, Virginia  23219
Attention: Bryan Peery
Telecopier:  (804) 727-6330
Telephone:  (804) 727-6305


If to the Administrative Agent:


Wells Fargo Bank, National Association
301 S. College St., 4th Floor
Charlotte, North Carolina  28202
Attn:  Anand Jobanputra
Telecopier:  704.383.2544
Telephone:  704.383.4013


With a copy to:


Wells Fargo Bank, National Association
301 S. College St., 4th Floor
Charlotte, North Carolina  28202
Attn:  Corley Holt
Telecopier:  704.383.2844
Telephone:  704.715.9299
 
 
-67-

--------------------------------------------------------------------------------

 


If to the Administrative Agent under Article II.:


Wells Fargo Bank, National Association
Winston-Salem Loan Center
MAC D4000-030
One West 4th Street, 3rd Floor
Winston-Salem, North Carolina  27101-3818
Attn:  Anne Hutchinson
Telecopier:  866.588.0565
Telephone:  336.747.8116


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower.  All such notices
and other communications shall be effective (i) if mailed, upon the first to
occur of receipt or the expiration of three (3) days after the deposit in the
United States Postal Service mail, postage prepaid and addressed to the address
of the Borrower or the Administrative Agent and the Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received.  None
of the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder.  Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.


Section 12.2.  Expenses.
 
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and of the Administrative Agent, (b) to pay or reimburse the
Administrative Agent and the Lenders for all their reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents, including the reasonable fees and disbursements of their
respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Administrative Agent and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any
 
 
-68-

--------------------------------------------------------------------------------

 
 
failure to pay or delay in paying, documentary, stamp, excise and other similar
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of any of the Loan Documents, or consummation of
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, any Loan Document and (d) to the extent not already covered by
any of the preceding subsections, to pay or reimburse the fees and disbursements
of counsel to the Administrative Agent and any Lender incurred in connection
with the representation of the Administrative Agent or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 10.1.(e) or 10.1.(f), including, without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor-in-possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Administrative Agent and/or the Lenders may
pay such amounts on behalf of the Borrower and such amounts shall be deemed to
be Obligations owing hereunder.


Section 12.3.  Stamp, Intangible and Recording Taxes.
 
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.


Section 12.4.  Setoff.
 
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Administrative Agent and the
Requisite Lenders exercised in their sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender, any Affiliate of the Administrative Agent
or such Lender, or such Participant, to or for the credit or the account of the
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) such Defaulting Lender shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.
 
 
-69-

--------------------------------------------------------------------------------

 


Section 12.5.  Litigation; Jurisdiction; Other Matters; Waivers.
 
(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER
(ON BEHALF OF ITSELF AND THE OTHER LOAN PARTIES) HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH
ANY COLLATERAL OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)           THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NORTH CAROLINA LOCATED IN MECKLENBURG, NORTH CAROLINA COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF NORTH CAROLINA,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE
SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR
THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS AGREEMENT.
 
 
-70-

--------------------------------------------------------------------------------

 


Section 12.6.  Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of
an  assigning Lender’s Commitment and the Loans at the time owing to it, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned;


(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (in each case, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Default or Event of Default shall
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Revolving Loans of such assigning Lender,
as applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it; and


(C)           the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Commitment.
 
 
-71-

--------------------------------------------------------------------------------

 


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection (b)
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment and the related Loans if such assignment is to a Person that is
not already a Lender, an Affiliate of such a Lender or an Approved Fund with
respect to such a Lender.


(iv)           Assignment and Assumption; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or to any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
 
-72-

--------------------------------------------------------------------------------

 


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of, Sections 12.2. and 12.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any  provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to (w) increase such Lender’s Commitment, (x) extend the date fixed for
the payment of principal on the Loans or portions thereof owing to such Lender,
(y) reduce the rate at which interest is payable thereon or (z) release any
Guarantor from its Obligations under the Guaranty.  Subject to the immediately
following subsection (e), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.10. and 4.3. to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.  To the extent permitted by applicable law, each
Participant also shall be entitled to the benefits of Section 12.4. as though it
were a Lender, provided such Participant agrees to be subject to Section 3.3. as
though it were a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.10. and 4.3. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.10. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Administrative Agent, to comply with
Section 3.10.(c) as though it were a Lender.
 
 
-73-

--------------------------------------------------------------------------------

 


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.


(h)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the USA Patriot
Act of 2001 (Public Law 107-56), prior to any Lender that is organized under the
laws of a jurisdiction outside of the United States of America becoming a party
hereto, the Administrative Agent may request, and such Lender shall provide to
the Administrative Agent, its name, address, tax identification number and/or
such other identification information as shall be necessary for the
Administrative Agent to comply with federal law.

Section 12.7.  Amendments and Waivers.
 
(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, (ii) any
term of this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.  Notwithstanding the previous sentence (x) the Administrative
Agent shall be authorized on behalf of all the Lenders, without the necessity of
any notice to, or further consent from, any Lender, to waive the imposition of
the late fees provided in Section 2.4., up to a maximum of 3 times per calendar
year and (y) Schedules 6.1.(d), 6.1.(j) and 6.1.(k) may be amended without the
consent of any of the Lenders in accordance with, and as contemplated by,
Section 7.6.(c) and Section 8.4.(i).


(b)           Consent of Lenders Directly Affected.  In addition to the
foregoing requirements, no amendment, waiver or consent shall, unless in
writing, and signed by each of the Lenders directly and adversely affected
thereby (or the Administrative Agent at the written direction of such Lenders),
do any of the following:


(i)           increase the Commitments of the Lenders (excluding any increase as
a result of an assignment of Commitments permitted under Section 12.6.) or
subject the Lenders to any additional obligations;
 
 
-74-

--------------------------------------------------------------------------------

 


(ii)          reduce the principal of, or interest that has accrued or the rates
of interest that will be charged on the outstanding principal amount of, any
Loans or other Obligations;


(iii)         reduce the amount of any Fees payable to the Lenders hereunder;


(iv)         modify the definition of “Termination Date” (except in accordance
with Section 2.10.), or otherwise postpone any date fixed for any payment of
principal of, or interest on, any Loans or for the payment of Fees or any other
Obligations;


(v)          modify the definitions of “Commitment Percentage” or amend or
otherwise modify the provisions of Section 3.2.;


(vi)         amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;


(vii)        modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;


(viii)       release any Guarantor from its obligations under the
Guaranty except as contemplated by Section 7.6.(b);


(ix)          waive a Default or Event of Default under Section 10.1.(a); or


(x)           amend, or waive the Borrower’s compliance with, Section 2.11.


(c)           Consent of Administrative Agent Required.  In addition to the
requirements of subsections (a) and (b) above, no amendment, waiver or consent
shall, unless in writing, and signed by Administrative Agent (on behalf of
itself) amend, or waive the Borrower’s compliance with, Section 9.1. or amend
the definitions of the terms used in this Agreement or the other Loan Documents
insofar as such definitions affect the substance of such Section.


(d)           Amendment of Administrative Agent’s Duties, Etc.  No amendment,
waiver or consent unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  Any amendment, waiver or consent relating to
Section 2.3. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.  No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon and any amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose set forth
therein.  No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other
circumstances.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of a Defaulting Lender may not be increased, reinstated
or extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects a Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender.
 
 
-75-

--------------------------------------------------------------------------------

 


(e)           Technical Amendments.  Notwithstanding anything to the contrary in
this Section, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the
Lenders.  Any such amendment shall become effective without any further action
or consent of any of other party to this Agreement.


Section 12.8.  Nonliability of Administrative Agent and Lenders.
 
The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.


Section 12.9.  Confidentiality.
 
Except as otherwise provided by applicable law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ respective Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Commitment or participation therein as permitted hereunder, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by applicable law; (d) to the Administrative Agent’s or any Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document or any action or proceeding
relating to any Loan Document or the enforcement of rights hereunder or
thereunder; (f) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section actually known by the
Administrative Agent or any Lender to be a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, or any Affiliate
of the Administrative Agent or any Lender on a nonconfidential basis from a
source other than the Borrower or any Affiliate of the Borrower; (g) to the
extent requested by, or required to be disclosed to, any nationally recognized
rating agency or regulatory or similar authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
or purporting to have jurisdiction over it; (h) to bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications; (i) to any other party hereto; and (j) with the consent of
the Borrower.  Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate, provided that, in the case of any such information received from the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
 
-76-

--------------------------------------------------------------------------------

 


Section 12.10.  Indemnification.
 
(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Lenders, all of the Affiliates of each of
the Administrative Agent or any of the Lenders, and their respective directors,
officers, shareholders, agents, employees and counsel (each referred to herein
as an “Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 4.3. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of  hereunder; (iii) any actual or proposed use by the
Borrower of the proceeds of the Loans; (iv) the Administrative Agent’s, or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Administrative Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower, the Guarantors and the Subsidiaries; (vii) the fact
that the Administrative Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower, the Guarantors and the Subsidiaries or
their financial condition; (viii) the exercise of any right or remedy the
Administrative Agent or the Lenders may have under this Agreement or the other
Loan Documents; (ix) any civil penalty or fine assessed by the OFAC against, and
all costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent or any Lender as a
result of conduct of the Borrower, any other Loan Party or any other Subsidiary
that violates a sanction administered or enforced by the OFAC; or (x) any
violation or non-compliance by the Borrower, the Guarantors or any Subsidiary of
any applicable law (including any Environmental Law) including, but not limited
to, any Indemnity Proceeding commenced by (A) the Internal Revenue Service or
state taxing authority or (B) any Governmental Authority or other Person under
any Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower, the Guarantors or the Subsidiaries (or their respective
properties) (or the Administrative Agent and/or the Lenders as successors to the
Borrower) to be in compliance with such Environmental Laws; provided, however,
that the Borrower shall not be obligated to indemnify any Indemnified Party for
any acts or omissions of such Indemnified Party in connection with matters
described in this subsection to the extent arising from the gross negligence or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment.
 
 
-77-

--------------------------------------------------------------------------------

 


(b)           The Borrower’s indemnification obligations under this Section
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this connection, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower, any other Loan Party or any Subsidiary, any shareholder of the
Borrower, any other Loan Party or any Subsidiary (whether such shareholder(s)
are prosecuting such Indemnity Proceeding in their individual capacity or
derivatively on behalf of the Borrower), any account debtor of the Borrower, any
other Loan Party or any Subsidiary or by any Governmental Authority.


(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower, any other Loan Party and/or any Subsidiary.


(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).  Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.


(f)           If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.


(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
 
 
-78-

--------------------------------------------------------------------------------

 


References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.


Section 12.11.  Termination; Survival.
 
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10., 4.3., 11.6., 12.2.
and 12.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.5., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.


Section 12.12.  Severability of Provisions.
 
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 12.13.  GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 12.14.  Counterparts.
 
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
document.  It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.


Section 12.15.  Obligations with Respect to Loan Parties.
 
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
 
 
-79-

--------------------------------------------------------------------------------

 


Section 12.16.  Independence of Covenants.
 
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 12.17.  Limitation of Liability.
 
None of the Administrative Agent, any Lender or any of their respective Related
Parties, shall have any liability with respect to, and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
the Borrower in connection with, arising out of, or in any way related to, this
Agreement OR any of the other Loan Documents, or any of the transactions
contemplated by this Agreement, or any of the other Loan Documents.  The
Borrower hereby waives, releases, and agrees not to sue the Administrative Agent
or any Lender or any of the Administrative Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement, any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby.


Section 12.18.  Unsecured Loan.
 
The parties hereto agree that the Loans provided under this Agreement are
unsecured.  The Borrower acknowledges and agrees that notwithstanding that a
portion of the proceeds of the Loans may be used for the payment of various
costs and expenses associated with the acquisition, ownership and/or development
of property of the Borrower or the Guarantors which property may be the subject
of a deed of trust made by Borrower related to the Indebtedness listed on
Schedule 6.1.(k) or which could result from refinancing of the Indebtedness
listed on Schedule 6.1.(k), which deed of trust may be in favor of the
Administrative Agent or any Lender, as beneficiary, to secure the payment and
performance of Indebtedness listed on Schedule 6.1.(k), the Borrower’s
obligations under the Loan Documents shall at all times be unsecured and it is
the express intent of the Borrower, the Administrative Agent and the Lenders
that the Lien of any deed of trust related to the Indebtedness listed on
Schedule 6.1.(k) be limited to the amount of those obligations described in said
deed of trust as “Secured Obligations” therein and that said secured
obligations, if any, be and at all times remain separate and distinct from the
obligations of the Borrower under the Loan Documents.


Section 12.19.  Entire Agreement.
 
This Agreement, the Notes and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  There are no oral agreements among the
parties hereto.


Section 12.20.  Construction.
 
The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.
 
 
-80-

--------------------------------------------------------------------------------

 


Section 12.21.  Headings.
 
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


[Signatures on Following Pages]
 
 
 
 
 
 
 
 
 
-81-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.




APPLE TEN HOSPITALITY, INC.




By:           /s/ Bryan F. Peery
     Name:      Bryan F. Peery
     Title:        Vice President
























[Signatures Continued on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Credit Agreement with Apple Ten Hospitality, Inc.]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender and as a Lender




By:           /s/ Anand J. Jobanputra
     Name: Anand J. Jobanputra
     Title:   Vice President, Hospitality Finance Group
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
Commitments
 
Lender
 
Commitment
 
Wells Fargo Bank, National Association
  $ 75,000,000  
TOTAL
  $ 75,000,000  


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.1(d)
Hotels
 
HOTEL LOCATION
 
OWNER
 
BRAND
 
NAME OF LENDER
   
AMOUNT OF
INDEBTEDNESS
   
OUTSTANDING PRINCIPAL BALANCE AS OF 6/30/13
   
MATURITY
DATE
                                   
Boca Raton, FL
 
Apple Ten Hospitality Ownership, Inc.
 
Hilton Garden Inn
  N/A       N/A       N/A       N/A  
Cedar Rapids, IA
 
Apple Ten Hospitality Ownership, Inc.
 
Hampton Inn & Suites
  N/A       N/A       N/A       N/A  
Cedar Rapids, IA
 
Apple Ten Hospitality Ownership, Inc.
 
Homewood Suites
  N/A       N/A       N/A       N/A  
North Charleston, SC
 
Apple Ten Business Trust
 
Home2 Suites
  N/A       N/A       N/A       N/A  
Des Plaines, IL
 
Apple Ten  OHare, LLC
 
Hilton Garden Inn
 
Wells Fargo
    $ 22,500,000.00     $ 20,191,926.51     $ 42,583.00  
Mason, OH
 
Apple Ten Hospitality 0wnership, Inc.
 
Hilton Garden Inn
  N/A       N/A       N/A       N/A  
Columbia, SC
 
Apple Ten Business Trust
 
TownePlace Suites
  N/A    
N/A
      N/A       N/A  
Davenport, IA
 
Apple Ten Hospitality Ownership, Inc.
 
Hampton Inn & Suites
  N/A       N/A       N/A       N/A  
Denver, CO
 
Apple Ten Hospitality Ownership, Inc.
 
Hilton Garden Inn
  N/A       N/A       N/A       N/A  
Fairfax, VA
 
Apple Ten Hospitality Ownership, Inc.
 
Marriott
  N/A       N/A       N/A       N/A  
Gainesville, FL
 
Apple Ten Hospitality Ownership, Inc.
 
Hilton Garden Inn
  N/A       N/A       N/A       N/A  
Gainesville, FL
 
Apple Ten SPE Gainesville, Inc.
 
Homewood Suites
 
Wells Fargo
    $ 13,700,000.00     $ 12,781,242.84     $ 42,863.00  
Hoffman Estates, IL
 
Apple Ten Illinois, LLC
 
Hilton Garden Inn
  N/A       N/A       N/A       N/A  
Houston, TX
 
Apple Ten Hospitality Ownership, Inc.
 
Residence Inn
  N/A       N/A       N/A       N/A  
Huntsville, AL
 
Sunbelt-I2HA, LLC
 
Hampton Inn & Suites
  N/A       N/A       N/A       N/A  
Huntsville, AL
 
Sunbelt-I2HA, LLC
 
Home2 Suites
  N/A       N/A       N/A       N/A  
Jacksonville, FL
 
Apple Ten North Carolina, L.P.
 
Home2 Suites
  N/A       N/A       N/A       N/A  
Knoxville, TN
 
Apple Ten SPE Knoxville II, Inc.
 
Homewood Suites
 
Wells Fargo
    $ 12,200,000.00     $ 11,152,560.81     $ 42,651.00  
Knoxville, TN
 
Apple Ten Hospitality Ownership, Inc.
 
SpringHill Suites
  N/A       N/A       N/A       N/A  
Knoxville, TN
 
Apple Ten SPE Knoxville I, Inc.
 
TownePlace Suites
 
Berkadia
    $ 8,400,000.00     $ 6,975,100.00     $ 42,353.00  
Matthews, NC
 
Apple Ten North Carolina, L.P.
 
Fairfield Inn & Suites
  N/A       N/A       N/A       N/A  
Merrillville, IN
 
Apple Ten Hospitality Ownership, Inc.
 
Hilton Garden Inn
  N/A       N/A       N/A       N/A  
Mobile, AL
 
Apple Ten Hospitality Ownership, Inc.
 
Hampton Inn & Suites
  N/A       N/A       N/A       N/A  
Nashville, TN
 
Sunbelt-TNT, LLC
 
TownePlace Suites
  N/A       N/A       N/A       N/A  
Nassau Bay, TX
 
Apple  Ten Hospitality  Ownership,  Inc.
 
Courtyard
  N/A       N/A       N/A       N/A  
Oceanside, CA
 
Apple Ten Hospitality Ownership, Inc.
 
Courtyard
  N/A       N/A       N/A       N/A  
Omaha, NE
 
Apple Ten Nebraska, LLC
 
Hilton Garden Inn
  N/A       N/A       N/A       N/A  
Pensacola, FL
 
Apple Ten Hospitality  Ownership, Inc.
 
TownePlace Suites
  N/A       N/A       N/A       N/A  
Richmond, VA
 
Apple Ten Hospitality Ownership, Inc.
 
SpringHill Suites
  N/A       N/A       N/A       N/A  
Round Rock, TX
 
Apple Ten Hospitality  Ownership,  Inc
 
Homewood  Suites
  N/A       N/A       N/A       N/A  
Scottsdale, AZ
 
Apple Ten SPE Scottsdale, Inc.
 
Hilton Garden Inn
 
Wells Fargo
    $ 11,250,000.00     $ 10,299,515.63     $ 42,767.00  
Skokie, IL
 
Apple  Ten  Skokie,  LLC
 
Hampton Inn & Suites
 
Wells Fargo
    $ 20,500,000.00     $ 18,610,893.85     $ 42,552.00  
South Bend, IN
 
Apple Ten Hospitality  Ownership, Inc.
 
Fairfield Inn & Suites
  N/A       N/A       N/A       N/A  
Tallahassee, FL
 
Sunbelt-FTH, LLC
 
Fairfield Inn & Suites
  N/A       N/A       N/A       N/A  
Winston-Salem, NC
 
Apple Ten North Carolina  L.P.
 
Hampton Inn & Suites
  N/A       N/A       N/A       N/A  

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.1(j)
Ownership  Structure


Subsidiary
 
Equity Interest Holder
 
Type of Equity Interests Held
 
Percentage of Outstanding
Equity Interests Held
 
Apple Ten Alabama Services, LLC
 
Apple Ten  Hospitality Management, Inc.
 
Membership interest
    100 %
Apple Ten Business Trust
 
Apple Ten Hospitality Ownership, Inc.
 
Trust interest
    100 %
Apple Ten Hospitality, Inc.
 
Apple REIT Ten Inc.
 
100 shares common stock
    100 %
Apple Ten Hospitality Management, Inc.
 
Apple Ten Hospitality, Inc.
 
100 shares common stock
    100 %
Apple Ten Hospitality Ownership, Inc.
 
Apple Ten Hospitality, Inc.
 
100 shares common stock
    100 %
Apple Ten Hospitality Texas Services, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common  stock
    100 %
Apple Ten Hospitality Texas Services II, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common  stock
    100 %
Apple Ten Hospitality Texas Services III, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common  stock
    100 %
Apple Ten Hospitality Texas Services IV, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
    100 %
Apple Ten Illinois, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
    100 %
Apple Ten NC GP, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
    100 %
Apple Ten NC LP, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
    100 %
Apple Ten North Carolina, L.P.
 
Apple Ten NC GP
 
Partnership interest
    1 %
Apple Ten North Carolina, L.P.
 
Apple Ten NC LP
 
Partnership interest
    99 %
Apple Ten Nebraska, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
    100 %
Apple Ten OHare, LLC
 
Apple Ten SPE OHare, Inc.
 
Membership interest
    1 %
Apple Ten OHare, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
    99 %
Apple Ten Oklahoma, LLC
 
Apple REIT Ten Inc.
 
Membership interest
    100 %
Apple Ten Residential, Inc.
 
Apple REIT Ten Inc.
 
100 shares common  stock
    100 %
Apple Ten Skokie, LLC
 
Apple Ten SPE Skokie, Inc.
 
Membership  interest
    1 %
Apple Ten Skokie, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
    99 %
Apple Ten SPE Gainesville, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
    100 %
Apple Ten SPE Knoxville I, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
    100 %
Apple Ten SPE Knoxville II, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
    100 %
Apple Ten SPE OHare, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
    100 %

 
 
 

--------------------------------------------------------------------------------

 
 
Apple Ten SPE Scottsdale, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
    100 %
Apple Ten SPE Skokie, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
    100 %
Apple Ten Services Gainesville, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
    100 %
Apple Ten Services Knoxville I, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
    100 %
Apple Ten Services Knoxville II, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
    100 %
Apple Ten Services OHare, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
    100 %
Apple Ten Services Scottsdale, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
    100 %
Apple Ten Services Skokie, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
    100 %
Apple Ten Ventures, Inc.
 
Apple REIT Ten Inc.
 
100 shares common stock
    100 %
Apple Ten Ventures Services, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
    100 %
Sunbe1t-FTH, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
    100 %
Sunbelt-I2HA, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
    100 %
Sunbelt-TNT,  LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
    100 %

 
 
Debt exists on propet1y owned/leased by these entities


 
 

 


 
2

--------------------------------------------------------------------------------

 
 
Schedule 6.l(k)
 
Indebtedness and Guaranties
 
 
Property
 
 
Lender
 
 
Maturity Date
 
 
Borrowing Entity
 
Original Principal
   
Balance 6/30/2013
 
Knoxville, TN TownePlace Suites
 
Berkadia
 
12/15/15
 
Apple Ten SPE Knoxville I, Inc.
    8,400,000       6,975,100  
Knoxville, TN Homewood Suites
 
Wells fargo
 
10/8/16
 
Apple Ten SPE Knoxville II, Inc.
    12,200,000       11,152,561  
Gainesville, FL Homewood Suites
 
Wells fargo
 
5/8/17
 
Apple Ten SPE Gainesville, Inc.
    13,700,000       12,781,243  
Skokie, IL Hampton Inn
 
Wells Fargo
 
7/1/16
 
Apple Ten Skokie, LLC
    20,500,000       18,610,894  
ChicagoO'Hare/Des Plaines, IL Hlilton Garden Inn
 
Wells Fargo
 
8/1/16
 
Apple Ten O'Hare, LLC
    22,500,000       20,191,927  
Scottsdale, AZ Hilton Garden Inn
 
Wells Fargo
 
2/1/17
 
Apple Ten SPE Scottsdale, Inc.
    11,250,000       10,299,516  



 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.1(l)
 
Litigation
 
On December 13, 2011, the United States District Comt for the Eastern District of New York ordered that three putative class actions, Kronberg, et
al. v. David Lerner Associates,  Inc., et al, Kowalski
v. Apple REIT Ten, Inc., et al., and Leff v. Apple REIT Ten, Inc., et al., be
consolidated and amended the caption of the consolidated matter to be
In re Apple REITs Litigation. The District Court also appointed lead plaintiffs
and lead counsel for the consolidated action and ordered lead plaintiffs to file
and serve a consolidated complaint by February 17, 2012. The Company was
previously named as a party in all three of the above mentioned class action
lawsuits.
 
On February 17, 2012, lead plaintiffs and lead counsel in the
In re Apple REITs Litigation, Civil Action No. I:11-cv-02919-KAM-JO, filed an
amended consolidated complaint in the United States District Comt for the
Eastern District of New York against the Company, Apple Suites Realty Group,
Inc., Apple Eight Advisors, Inc., Apple Nine Advisors, Inc., Apple Ten Advisors,
Inc., Apple Fund Management, LLC, Apple REIT Six, Inc., Apple REIT Seven, Inc.,
Apple REIT Eight, Inc. and Apple REIT Nine, Inc., their directors and certain
officers, and David Lerner Associates, Inc. and David Lerner. The consolidated
complaint, purportedly brought on behalf of all purchasers of Units in the
Company and the other Apple REIT Companies, or those who otherwise acquired
these Units that were offered and sold to them by David Lerner Associates, Inc.,
or its affiliates and on behalf of subclasses of shareholders in New Jersey, New
York, Connecticut and Florida, asserts claims under Sections 11, 12 and 15 of
the Securities Act of 1933. The consolidated complaint also asserts claims for
breach of fiduciary duty, aiding and abetting breach of fiduciary duty,
negligence, and unjust enrichment, and claims for violation of the securities
laws of Connecticut and Florida. The complaint seeks, among other things,
cei1ification of a putative nationwide class and the state subclasses, damages,
rescission of share purchases and other costs and expenses.
 
On April 18, 2012, the Company and the other defendants moved to dismiss the
consolidated complaint in the In re Apple REITs Litigation. The briefing period
for the motions to dismiss was completed on July 13, 2012.
 
By Order entered on March 31, 2013 and opinion issued on April 3, 2013, the
Court dismissed the consolidated complaint in its entirety with prejudice and
without leave to amend. Plaintiffs filed a Notice of Appeal to the Second
Circuit Court of Appeals on April I2, 2013. The Company believes that any claims
against it, its officers and directors and other Apple REIT Companies are
without merit, and intends to defend against them vigorously. At this time, the
Company cannot reasonably predict the outcome of these proceedings or provide a
reasonable estimate of the possible loss or range of loss due to these
proceedings, if any.


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.1(p)
 
Affiliate Transactions
 


-      Apple Fund Management, LLC, allocates costs of its employees and other
shared costs to Apple REIT, Apple REIT Seven, Inc., Apple REIT Eight, Inc., and
Apple REIT Nine, Inc., and each of the related advisors and brokerage
companies.  This allocation process includes paying amounts on behalf of or
reimbursements to the affiliates.  Apple Fund Management, LLC is I 00% owned by
Glade Knight.
 
-      Apple REIT pays rent and other corporate headquarters overhead costs to
Apple REIT Nine, Inc.
 
-      Apple REIT has an advisory agreement with Apple Ten Advisors, Inc. for
the management of the Apple REIT.  Apple Nine Advisors, Inc. is 100% owned by
Glade Knight.
 
-      Apple REIT's Series B preferred stock is 100% owned by Glade Knight.
 
-      Apple REIT is a 26% owner of Apple Air Holding, LLC (Apple Air).  Apple
Air owns one airplane that is made available to Apple REIT, its Subsidiaries and
its affiliates for asset management and renovation purposes.
 
-      Apple REIT has a contract with Apple Suites Realty Group to provide
acquisition and disposition services for Apple REIT and its Subsidiaries. Apple
Suites Realty Group is 100% owned by Glade Knight.
 
-      Apple REIT is a party to a litigation cost sharing agreement among Apple
REIT, Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc. and
Apple REIT Nine, Inc. in connection with costs related to the litigation
described on Schedule 6.1(l).
 
 
 

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the revolving credit facility under the Credit Agreement (including
without limitation any guarantees and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Select as appropriate.
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
A-1

--------------------------------------------------------------------------------

 
 
Loan No. 1010127


1.           Assignor[s]:                     ________________________________


                                                         
______________________________
              [Assignor [is] [is not] a Defaulting Lender]


2.          Assignee[s]:                    ______________________________


                                                         
______________________________
              [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]


3.           Borrower(s):                     Apple Ten Hospitality, Inc.


4.           Administrative Agent:   Wells Fargo Bank, National Association, as
the administrative agent under the Credit Agreement


5.           Credit Agreement:           The $75,000,000 Credit Agreement dated
as of July 26, 2013, by and among Apple Ten Hospitality, Inc., the Lenders
parties thereto and Wells Fargo Bank, National Association, as Administrative
Agent, as amended from time to time.


6.           Assigned Interest[s]:


Assignor[s]5
 
Assignee[s]6
 
Aggregate Amount of Commitment/Loans for all Lenders7
 
Amount of Commitment/Loans Assigned8
 
Percentage Assigned of Commitment/
Loans8
   
CUSIP Number
        $     $         %             $     $         %             $     $    
    %    



[7.          Trade Date:                       ______________]9


[Page break]

 
 

--------------------------------------------------------------------------------

5 List each Assignor, as appropriate.
 
6 List each Assignee, as appropriate.
 
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
A-2

--------------------------------------------------------------------------------

 


Loan No. 1010127



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR[S]10
 
[NAME OF ASSIGNOR]
         
By:______________________________
 
   Title:
     
[NAME OF ASSIGNOR]
         
By:______________________________
 
   Title:
     
ASSIGNEE[S]11
 
[NAME OF ASSIGNEE]
         
By:______________________________
 
   Title:
         
[NAME OF ASSIGNEE]
         
By:______________________________
 
   Title:



 

--------------------------------------------------------------------------------

10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
 
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
 
 
A-3

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
[Consented to and]12 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCATION, as
  Administrative Agent




By: _________________________________
  Title:


[Consented to:]13


APPLE TEN HOSPITALITY, INC.




By: ________________________________
  Title:

 

--------------------------------------------------------------------------------

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
13 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 
A-4

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates, any other Loan Party or any
other Person obligated in respect of any Loan Document, or (iv) the performance
or observance by the Borrower, any of its Subsidiaries or Affiliates, any other
Loan Party or any other Person of any of their respective obligations under any
Loan Document.


1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1(c) thereof
or of the most recent financial statements delivered pursuant to Section 8.1 or
8.2 thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.
 
 
A-5

--------------------------------------------------------------------------------

 
 
Loan No. 101012
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of North
Carolina.
 
 
 
 
 
 
A-6

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
EXHIBIT B
FORM OF GUARANTY




THIS GUARANTY dated as of July 26, 2013 executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons, each a “Guarantor”
and collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Credit Agreement dated as of July 26,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among APPLE TEN HOSPITALITY, INC. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”) and the Administrative Agent, for its
benefit and the benefit of the Lenders and the Swingline Lender (the
Administrative Agent, the Swingline Lender and the Lenders, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any other Guarantied Party under or in
connection with the Credit Agreement or any other Loan Document, including
without limitation, the repayment of all principal of the Loans, and the payment
of all interest, Fees, charges, reasonable attorneys’ fees and other amounts
payable to the Administrative Agent or any other Guarantied Party thereunder or
in connection therewith (including, to the extent permitted by Applicable Law,
interest, Fees and other amounts that would accrue and become due after the
filing of a case or other proceeding under the Bankruptcy Code (as defined
below) or other similar Applicable Law but for the commencement of such case or
proceeding, whether or not such amounts are allowed or allowable in whole or in
part in such case or proceeding); (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all other
Obligations; and (d) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any of the other Guarantied Parties in the enforcement of any of the
foregoing or any obligation of such Guarantor hereunder.
 
 
B-1

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before enforcing this Guaranty
against any Guarantor:  (a) to pursue any right or remedy any of them may have
against the Borrower, any other Guarantor or any other Person or commence any
suit or other proceeding against the Borrower, any other Guarantor or any other
Person in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor or any other Person; or (c) to
make demand of the Borrower, any other Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security held by the
Administrative Agent or any other Guarantied Party which may secure any of the
Guarantied Obligations.


Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):


(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;


(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;


(c)           any furnishing to the Administrative Agent or the other Guarantied
Parties of any security for the Guarantied Obligations, or any sale, exchange,
release or surrender of, or realization on, any collateral securing any of the
Guarantied Obligations;


(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;


(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;
 
 
B-2

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;


(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral securing in any way any of the Guarantied Obligations;


(h)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the other Guarantied Parties, regardless of what
liabilities of the Borrower remain unpaid;


(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;


(j)            any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Administrative Agent or any of the other Guarantied Parties;


(k)           any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;


(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or


(m)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).


Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3 and may otherwise:  (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Guarantied Obligations; (d) release any
other Loan Party or other Person liable in any manner for the payment or
collection of the Guarantied Obligations; (e) exercise, or refrain from
exercising, any rights against the Borrower, any other Guarantor or any other
Person; and (f) apply any sum, by whomsoever paid or however realized, to the
Guarantied Obligations in such order as the Administrative Agent and the other
Guarantied Parties shall elect.


Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.


 
B-3

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.


Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.


Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the other Guarantied Parties are prevented under Applicable Law or otherwise
from demanding or accelerating payment of any of the Guarantied Obligations by
reason of any automatic stay or otherwise, the Administrative Agent and/or the
other Guarantied Parties shall be entitled to receive from each Guarantor, upon
demand therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such other Guarantied Party.


Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the other Guarantied Parties and shall forthwith pay
such amount to the Administrative Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.


Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the other Guarantied Parties such additional amount as will result in the
receipt by the Administrative Agent and the other Guarantied Parties of the full
amount payable hereunder had such deduction or withholding not occurred or been
required.


 
B-4

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents, or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an affiliate of a Lender subject to receipt of the prior written
consent of the Administrative Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.


Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the other Guarantied
Parties that all obligations and liabilities of the Borrower to such Guarantor
of whatever description, including without limitation, all intercompany
receivables of such Guarantor from the Borrower (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Guarantied
Obligations.  If an Event of Default shall exist, then no Guarantor shall accept
any direct or indirect payment (in cash, property or securities, by setoff or
otherwise) from the Borrower on account of or in any manner in respect of any
Junior Claim until all of the Guarantied Obligations have been indefeasibly paid
in full.


Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”.  Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the other Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the other Guarantied Parties
that would not otherwise be available to such Person under the Avoidance
Provisions.


Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guarantied Parties shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.


 
B-5

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17.  WAIVER OF JURY TRIAL.


(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)           EACH OF THE GUARANTORS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NORTH CAROLINA LOCATED IN MECKLENBURG COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE WESTERN DISTRICT OF NORTH CAROLINA, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.


 
B-6

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS GUARANTY.


Section 18.  Loan Accounts.  The Administrative Agent and each Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error.  The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.


Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.


Section 20.  Termination.  This Guaranty shall remain in full force and effect
until the termination of the Credit Agreement in accordance with Section 12.11
of the Credit Agreement.


Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or the other Guarantied Parties shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Lenders may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligations, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 12.9 of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor.  No
Guarantor may assign or transfer its rights or obligations hereunder to any
Person without the prior written consent of the Administrative Agent and all
other Guarantied Parties and any such assignment or other transfer to which the
Administrative Agent and all of the other Guarantied Parties have not so
consented shall be null and void.


Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Administrative Agent and each Guarantor.


 
B-7

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. Eastern
time on the date of demand therefor.


Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties.  Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.


Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.


Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the other Guarantied Parties, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any of the other Guarantied
Parties, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement, or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any of the other Guarantied Parties, or any of the
Administrative Agent’s or of any other Guarantied Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement, or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.


Section 29.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5 of the Credit Agreement.


Section 30.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share (as
defined below) of such Excess Payment.  The payment obligations of any Guarantor
under this Section shall be subordinate and subject in right of payment to the
Guarantied Obligations until such time as the Guarantied Obligations have been
paid in full and the Commitments have expired or terminated, and none of the
Guarantors shall exercise any right or remedy under this Section against any
other Guarantor until such Guarantied Obligations have been paid in full and the
Commitments have expired or terminated.  Subject to Section 13, this Section
shall not be deemed to affect any right of subrogation, indemnity, reimbursement
or contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guarantied Obligations.  Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan
Documents.  For purposes of this Section, the following terms have the indicated
meanings:


 
B-8

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
(a)           “Excess Payment” means the amount paid by any Guarantor in excess
of its Ratable Share of any Guarantied Obligations.


(b)           “Ratable Share” means, for any Guarantor in respect of any payment
of Guarantied Obligations, the ratio (expressed as a percentage) as of the date
of such payment of Guarantied Obligations of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(c)           “Contribution Share” means, for any Guarantor in respect of any
Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Loan Parties other than the maker of such Excess Payment exceeds the amount of
all of the debts and liabilities (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Loan Parties)
of the Loan Parties other than the maker of such Excess Payment; provided,
however, that, for purposes of calculating the Contribution Shares of the
Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.


Section 31.  Definitions.  (a) For the purposes of this Guaranty:


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.


 
B-9

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.


(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.






[Signature on Next Page]
 
 
 
 
 
 
 
 
 
 
B-10

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


APPLE REIT TEN, INC., a Virginia corporation




By:                                                                                             
     
Name:                                                                                         
    
Title:                                                                                        
       


 
APPLE TEN BUSINESS TRUST, a Virginia trust




By:                                                                                                   
Name:                                                                                       
      
Title:                                                                                           
    


 
APPLE TEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation




By:                                                                                                
      
Name:                                                                                        
     
Title:                                                                                                






APPLE TEN ILLINOIS, LLC, a Virginia limited liability company




By:                                                                                           
       
Name:                                                                                       
      
Title:                                                                                                




Address for Notices:
c/o Apple Ten Hospitality, Inc.
814 E. Main Street       
Richmond, Virginia  23219      
Attention:  ______________
Telecopy Number:  (___) ___-____
Telephone Number:  (___) ___-____




[Signatures Continue on the Following Pages]
 
 
B-11

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
[Signature Page to Guaranty]


APPLE TEN NORTH CAROLINA, L.P., a Virginia limited partnership




By:                                                                                              
    
Name:                                                                                            
 
Title:                                                                                         
      




APPLE TEN NEBRASKA, LLC, a Virginia limited liability company


By:                                                                                                
  
Name:                                                                                        
     
Title:                                                                                             
  




SUNBELT – FTH, LLC, a Florida limited liability company




By:                                                                                               
   
Name:                                                                                       
      
Title:                                                                                         
      




Address for Notices:
c/o Apple Ten Hospitality, Inc.
814 E. Main Street       
Richmond, Virginia  23219      
Attention:  ______________
Telecopy Number:  (___) ___-____
Telephone Number:  (___) ___-____






[Signatures Continue on the Following Pages]
 
 
B-12

--------------------------------------------------------------------------------

 


Loan No. 1010127
 
[Signature Page to Guaranty]


SUNBELT – I2HA, LLC, an Alabama limited liability company




By:                                                                                           
       
Name:                                                                                              
Title:                                                                                        
       




SUNBELT – TNT, LLC, an Alabama limited liability company




By:                                                                                                   
Name:                                                                                      
       
Title:                                                                                            
   




APPLE TEN VENTURES SERVICES, INC., a Virginia corporation




By:                                                                                          
        
Name:                                                                                     
        
Title:                                                                                         
      






Address for Notices:
c/o Apple Ten Hospitality, Inc.
814 E. Main Street       
Richmond, Virginia  23219      
Attention:  ______________
Telecopy Number:  (___) ___-____
Telephone Number:  (___) ___-____
 
 
B-13

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
ANNEX I


FORM OF ACCESSION AGREEMENT




THIS ACCESSION AGREEMENT dated as of ____________, 20__, executed and delivered
by ______________________, a _____________ (the “New Guarantor”), in favor of
(a) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent (the “Administrative Agent”) for the Lenders under that certain Credit
Agreement dated as of July 26, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Apple Ten Hospitality, Inc. (the “Borrower”),  the financial institutions party
thereto and their assignees under Section 12.6 thereof (the “Lenders”) and the
Administrative Agent, (b) the Swingline Lender and (c) the Lenders (together
with the Administrative Agent and the Swingline Lender, the “Guarantied
Parties”).
 
WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;


WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of July 26, 2013 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by Apple REIT Ten, Inc. and by each Subsidiary of the Borrower a party
thereto in favor of the Administrative Agent and the other Guarantied Parties
and assumes all obligations of a “Guarantor” thereunder and agrees to be bound
thereby, all as if the New Guarantor had been an original signatory to the
Guaranty.  Without limiting the generality of the foregoing, the New Guarantor
hereby:


(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);


 
B-14

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and


(c)           consents and agrees to each provision set forth in the Guaranty.


SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.




[Signatures on Next Page]
 
 
 
 
 
 
 
B-15

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By:                                                                           
     Name:                                                                 
     Title:                                                                   


Address for Notices:
c/o _____________________________
________________________________
________________________________
Attn:____________________________
Telecopy Number:_________________
Telephone Number:________________


Accepted:


  WELLS FARGO, NATIONAL ASSOCIATION, as Administrative Agent




By:                                                                 
     Name:                                                       
     Title:                                                         
 
 
B-16

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
EXHIBIT C


FORM OF NOTICE OF BORROWING


____________, 20__


Wells Fargo Bank, National Association
Winston-Salem Loan Center
MAC D4000-030
One West 4th Street, 3rd Floor
Winston-Salem, North Carolina  27101-3818
Attn:  Anne Hutchinson


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of July 26, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among APPLE TEN HOSPITALITY, INC. (the “Borrower”),
the financial institutions party thereto and their assignees under Section 12.6.
thereof (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


 
1.
Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby requests
that the Lenders make Revolving Loans to the Borrower in an aggregate amount
equal to $___________________.



 
2.
The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and after making such Revolving Loans, (a) no Default or Event of Default
exists or would exist, and none of the limits specified in Section 2.10. would
be violated; (b) the Borrower and the other Loan Parties are in compliance with
Articles VII, VIII and IX of the Credit Agreement and (c) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party, are and shall be true and
correct with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted under the Loan
Documents.  In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the requested Revolving Loans
contained in Article V. of the Credit Agreement will have been satisfied at the
time such Revolving Loans are made.




APPLE TEN HOSPITALITY, INC.




By:                                                                     
     Name:                                                           
     Title:                                                             
 
 
C-1

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
EXHIBIT D


FORM OF REVOLVING NOTE


$______________ _________, 20__


FOR VALUE RECEIVED, the undersigned, APPLE TEN HOSPITALITY, INC. (the
“Borrower”) hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), at
the address of One West 4th Street, 3rd Floor, MAC D4000-030, Winston-Salem,
North Carolina 27101-3818, or at such other address as may be specified by the
Administrative Agent to the Borrower, the principal sum of ___________________
AND ___/100 DOLLARS ($_____________), or such lesser amount as shall equal the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower under the Credit Agreement (as herein defined) on the dates, and
the terms and conditions, specified in the Credit Agreement.


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This Note is one of the “Revolving Notes” referred to in the Credit Agreement
dated as of July 26, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.6.
thereof and the Administrative Agent, and is subject to, and entitled to, all
provisions and benefits thereof.  Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement.  The Credit Agreement, among other things, (a) provides for the
making of Revolving Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, (b) permits the prepayment of the Revolving Loans by the
Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the maturity of the Revolving Loans upon the occurrence of
certain specified events.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Note.


[Signature on the Following Page]
 
 
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.


APPLE TEN HOSPITALITY, INC.




By:                                                                      
     Name:                                                            
     Title:                                                              
 
 
 
 
 
D-2

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
EXHIBIT E


FORM OF TRANSFER AUTHORIZER DESIGNATION
 
(For Disbursement of Loan Proceeds)
 
oNEW   o REPLACE PREVIOUS DESIGNATION   o  ADD   o   CHANGE    o  DELETE LINE
NUMBER    _____ o INITIAL LOAN DISBURSEMENT


The following representatives (“Authorized Representatives”) of APPLE TEN
HOSPITALITY, INC. (the “Borrower”) are authorized to request the disbursement of
loan proceeds and initiate funds transfers for Loan Number 1010127 (“Loan”)
assigned to the unsecured revolving credit facility in the initial principal
amount of $75,000,000 (“Initial Loan Amount”), which Initial Loan Amount may be
increased pursuant to the term of the Credit Agreement (as defined below) to a
principal amount that after giving effect to any such increases shall not exceed
$100,000,000 (“Increased Loan Amount”) evidenced by that certain Credit
Agreement dated as of July 26, 2013 (“Credit Agreement”), by and among the
Borrower, each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.6 thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent for the Lenders
(the “Administrative Agent”) and the other parties thereto.  The Administrative
Agent is authorized to rely on this Transfer Authorizer Designation form until
it has received a new Transfer Authorizer Designation form signed by Borrower,
even in the event that any or all of the foregoing information may have
changed.  The maximum amount of the initial disbursement of any Loan proceeds
(“Initial Loan Disbursement”) and the maximum amount of each subsequent
disbursement of any Loan proceeds (each a “Subsequent Loan Disbursement”) that
each Authorized Representative is authorized to request are set forth below:



   
 
Name
 
 
Title
 
Maximum Initial Loan Disbursement
Amount1
   
Maximum Subsequent Loan Disbursement
Amount1
  1.           $ [75,000,000.00 ]   $ [75,000,000.00 ] 2.           $
[75,000,000.00 ]   $ [75,000,000.00 ] 3.           $ [75,000,000.00 ]   $
[75,000,000.00 ]                                                    



 
E-1

--------------------------------------------------------------------------------

 


Loan No. 1010127
 
INITIAL LOAN DISBURSEMENT AUTHORIZATION


  o
Applicable for Wire Transfer in Connection with Request from Authorized
Representative.  The Administrative Agent is hereby authorized to disburse the
proceeds of the Initial Loan Disbursement requested from an Authorized
Representative in accordance with the terms of the Credit Agreement by wire
transfer as specified in the wire transfer instructions set forth below under
Item 1. of “Beneficiary Bank and Account Holder Information” of this Transfer
Authorizer Designation.



  o
Applicable for Wire Transfer Instructions from Person other than Authorized
Representative.  The Administrative Agent is hereby authorized to accept wire
transfer instructions for the Initial Loan Disbursement from ________________
(i.e. specify title/escrow company), which instructions are to be delivered, via
fax, email, or letter, to the Administrative Agent.  Said instructions shall
include the Borrower’s Name; Title/Escrow #_____________ and/or Loan #1010127;
the person/entity to receive the Initial Loan Disbursement (“Receiving
Party”);  the Receiving Party’s full account name; Receiving Party’s account
number at the receiving bank (“Receiving Bank”); Receiving Bank’s (ABA) routing
number; city and state of the Receiving Bank; and the amount of the Initial Loan
Disbursement (not to exceed the Maximum Initial Loan Disbursement Amount set
forth above).



  o
Applicable for Deposit into Deposit Account .  The Administrative Agent is
hereby authorized to disburse the proceeds of the Initial Loan Disbursement
requested from an Authorized Representative in accordance with the terms of the
Credit Agreement by deposit into the deposit account specified in the deposit
instructions set forth below under Item 2. of “Beneficiary Bank and Account
Holder Information” of this Transfer Authorizer Designation.





SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION


  Not Applicable


  o
Applicable for Wire Transfer in Connection with Request from Authorized
Representative.  The Administrative Agent is hereby authorized to disburse the
proceeds of any Subsequent Loan Disbursement requested from an Authorized
Representative in accordance with the terms of the Credit Agreement by wire
transfer as specified in the wire transfer instructions set forth below under
Item 3. of Beneficiary Bank and Account Holder Information of this Transfer
Authorizer Designation.



  o
Applicable for Wire Transfer from Person other than Authorized
Representative. The Administrative Agent is hereby authorized to accept wire
transfer instructions for the Subsequent Loan Disbursement from ________________
(i.e. specify title/escrow company), which instructions are to be delivered, via
fax, email, or letter, to Administrative Agent.  Said instructions shall include
the Borrower’s Name; Title/Escrow #_____________ and/or Loan #1010127; the
person/entity to receive the Subsequent Loan Disbursement (“Receiving
Party”);  the Receiving Party’s full account name; Receiving Party’s account
number at the receiving bank (“Receiving Bank”); Receiving Bank’s (ABA) routing
number; city and state of the Receiving Bank; and the amount of the Subsequent
Loan Disbursement (not to exceed the Maximum Subsequent Loan Disbursement Amount
set forth above).

 
 
E-2

--------------------------------------------------------------------------------

 


Loan No. 1010127
 
  o
Applicable for Deposit into Deposit Account. The Administrative Agent is hereby
authorized to disburse the proceeds of any Subsequent Loan Disbursement
requested from an Authorized Representative in accordance with the terms of the
Credit Agreement by deposit into the deposit account specified in the deposit
instructions set forth below under Item 4. of “Beneficiary Bank and Account
Holder Information” of this Transfer Authorizer Designation.



Borrower acknowledges and agrees that the acceptance of and disbursement of
funds by the Administrative Agent in accordance with the title/escrow company or
Authorized Representative instructions shall be governed by this Transfer
Authorizer Designation form and any other Loan Documents (as defined in the
Credit Agreement).  The Administrative Agent shall not be further required to
confirm said disbursement instructions received from title/escrow company or
Authorized Representative with Borrower.  This Transfer Authorizer Designation
form is in effect until July 31, 2016 after which time a new authorization
request shall be required.  Borrower shall instruct title/escrow company via a
separate letter, to deliver said disbursement instructions in writing, directly
to the Administrative Agent at its address set forth in that certain Section of
the Credit Agreement entitled Notices.  Borrower also hereby authorizes the
Administrative Agent to attach a copy of the written disbursement instructions
to this Transfer Authorizer Designation form upon receipt of said instructions.
 
 

 
 
E-3

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
Beneficiary Bank and Account Holder Information



1.  INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER
 
Borrower Name: Apple Ten Hospitality, Inc.
 
Title/Escrow Number: N/A
 
A. Loan Number: 1010127
 
B. Transfer/Deposit Funds to (Receiving Party Account Name):
 
C. Receiving Party Deposit Account Number:
 
D. Receiving Bank Name, City and State:
 
E. Receiving Bank Routing (ABA) Number:
 
F. Disbursement  Amount: [$75,000,000]
 
G. Further Credit Information/Instructions:
 



2.  INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT


Borrower Name:  Apple Ten Hospitality, Inc.
 
Title/Escrow Number: N/A
 
A. Loan Number: 1010127
 
B. Transfer/Deposit Funds to (Receiving Party Account Name):
 
C. Receiving Party Deposit Account Number:
 
D. Receiving Bank Name, City and State:
 
E. Receiving Bank Routing (ABA) Number:
 
F. Disbursement Amount: [$75,000,000]
 
G. Further Credit Information/Instructions:
 



 
E-4

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
3.  SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER
 
Borrower Name:  Apple Ten Hospitality, Inc.
 
Title/Escrow Number: N/A
 
A. Loan Number: 1010127
 
B. Transfer/Deposit Funds to (Receiving Party Account Name):
 
C. Receiving Party Deposit Account Number:
 
D. Receiving Bank Name, City and State:
 
E. Receiving Bank Routing (ABA) Number:
 
F. Disbursement  Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with the outstanding loans, would exceed
the Initial Loan Amount or the Increased Loan Amount, as applicable):
 
G. Further Credit Information/Instructions:
 

 
4.  SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT
ACCOUNT
 
Borrower Name:  Apple Ten Hospitality, Inc.
 
Title/Escrow Number: N/A
 
A. Loan Number: 1010127
 
B. Transfer/Deposit Funds to (Receiving Party Account Name):
 
C. Receiving Party Deposit Account Number:
 
D. Receiving Bank Name, City and State:
 
E. Receiving Bank Routing (ABA) Number:
 
F. Disbursement Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with  the outstanding loans, would exceed
the Initial Loan Amount or the Increased Loan Amount, as applicable ):
 
G. Further Credit Information/Instructions:
 



 1
Neither the Initial Disbursement Amount, nor the Initial Disbursement Amount
together with any Subsequent Disbursement Amounts, shall ever exceed the Initial
Loan Amount or the Increased Loan Amount, as applicable.

 
 
E-5

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 


Date: ___________, 2013




"BORROWER"


APPLE TEN HOSPITALITY, INC.,
a Virginia corporation


By: ________________________________
Name:  _____________________________
Title:  ______________________________
 


 
E-6

--------------------------------------------------------------------------------

 
 
Loan No. 1010127

EXHIBIT F


FORM OF COMPLIANCE CERTIFICATE




Reference is made to the Credit Agreement dated as of July 26, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among APPLE TEN HOSPITALITY, INC. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.6.
thereof (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”).  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
to them in the Credit Agreement.


Pursuant to Sections 8.1, 8.2, 8.3 and 8.4, as applicable, of the Credit
Agreement, the undersigned, _________, as [President][Vice
President][Treasurer] of the Borrower and ______________, as [Chief Financial
Officer][Chief Executive Officer] of Apple REIT Ten, Inc. (“Apple REIT”) hereby
certify to the Administrative Agent and the Lenders that:


1.           (a) Each of the undersigned has reviewed the terms of the Credit
Agreement and has made a review of the transactions, financial condition and
other affairs of Apple REIT, the Borrower and their respective Subsidiaries as
of, and during the relevant accounting period ending on, [March 31][June
30][September 30][December 31], 20__ and (b) such review has not disclosed the
existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking)(is planning to take) with respect to such condition(s)
or event(s)]14.


2.           Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 9.1 of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above.


3.           Attached hereto are the following:15


o  
Quarterly Financial Statements.  Schedule 2 attached hereto sets forth the
financial statements with respect to the fiscal quarter ending on [March
31][June 30][September 30], 20___ , which statements present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of Apple REIT and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments).



o  
Year-End Statements.  Schedule 2 attached hereto sets forth the financial
statements with respect to the fiscal year ending on December 31, 20___, which
present fairly, in accordance with GAAP and in all material respects, the
financial position of Apple REIT and its Subsidiaries as at the date thereof and
the result of operations for such period.

 
 
 

--------------------------------------------------------------------------------

14        The bracketed language and Attachment A is required if any condition
or event constituting a Default or Event of Default exist or existed during the
referenced accounting period.
 
15        Please check all items that are attached to this certificate, pursuant
to the footnotes herein.
 
 
F-1

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
o  
Revenues, Expense, Adjusted NOI, ADR, etc.  Schedule 3 attached hereto sets
forth consolidated operating statements containing a summary detailing the
revenues, expense, Adjusted NOI, along with the ADR, occupancy levels and RevPAR
on (a) a year-to-date basis (as compared to the current budget and comparable
period the prior year) and (b) on a trailing four-quarter basis.16



o  
Operating Statements, Budget, CapEx Budget.   Schedule 4 attached hereto sets
for the prior year operating statements, the current year budget and the planned
capital expenditure budget on a consolidated basis.17



4.           As of the date hereof the aggregate outstanding principal amount of
all outstanding Revolving Loans, together with the aggregate principal amount of
all outstanding Swingline Loans, are less than or equal to the aggregate amount
of the Commitments at such time.


5.           (a) No Default or Event of Default exists, and (b) the
representations and warranties of Apple REIT, the Borrower and the other Loan
Parties contained in the Credit Agreement and the other Loan Documents are true
and correct in all material respects, except to the extent such representations
or warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Credit Agreement or the other Loan Documents.


IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of ___________, 20__.




                                                                                                                                                                                       
Name:                                                                          
Title:  [President][Vice President][Treasurer] of Apple Ten Hospitality, Inc.




                                                                                                                                                                                     
Name:                                                                          
Title:  [Chief Financial Officer][Chief Executive Officer] of Apple REIT Ten,
Inc.

 
 
 

--------------------------------------------------------------------------------

16          Required to be delivered promptly after the preparation thereof and
no later than forty-five (45) days after the last day of each fiscal quarter.
 
17          Required to be delivered within ninety (90) days after each fiscal
year-end.
 
 
F-2

--------------------------------------------------------------------------------

 
 
 
APPLE TEN HOSPITALITY, INC.,
 
REVOLVING CREDIT FACILITY
 
COVENANT COMPLIANCE
 
Quarter ending: _______________
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

APPLE TEN HOSPITALITY, INC., REVOLVING CREDIT FACILITY   Ratio of Total
Indebtedness to Total Asset Value - Section 9.1 (a)       Quarter ending:
_______________                 Leverage Covenant            
The Borrower shall not permit the ratio of (i) Total Indebtedness to (ii) Total
Asset Value to exceed 0.50 to 1.00 at any time.
                              Total Indebtedness                           Total
Asset Value Calculation            
NOI Calculation
              Gross Operating Revenues               Less: Fixed Expenses      
        Equals Net Operating Income            
Less:
           
(1) Greater of:
              (a) Actual Base Management Fees               (b) 3% of Gross
Operating Revenues            
(2) Greater of:
            (a) Actual FF&E Reserves as provided for in Management & Franchise
Agreements                 (b) 4.0% of Gross Operating Revenues                
                                    Equals: TTM Adjusted NOI                
Divided by: 8.50%                 Plus: Lesser of (i) Book Value of Cripple
Creek Energy Investment or (ii) $100 million                 Plus: Book value of
hotels acquired during the last 12 months                                  
 Total Asset Value                                  
Ratio
                                  Maintenance Requirement             50%      
              Pass or Failed Test                            
Passed Test / Failed Test
                    “Total Indebtedness” means, as of a given date and without
duplication, all Indebtedness of Apple REIT, the Borrower and Apple REIT’s other
Subsidiaries determined on a consolidated basis at such time.  

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
APPLE TEN HOSPITALITY, INC., REVOLVING CREDIT FACILITY
Ratio of Secured Indebtedness to Total Asset Value - Section 9.1 (b)
         
Quarter ending: _______________
         
Secured Debt Covenant:
       
The Borrower shall not permit the ratio of (i) Total Secured Indebtedness to
(ii) Total Asset Value to exceed 0.30 to 1.00 at any time.
                   
Total Secured Indebtedness
                 
Total Asset Value
                 
Ratio
                 
Maintenance Requirement
   
30%
           
Pass or Failed Test
              Passed Test / Failed Test             "Secured Indebtedness”
means, with respect to a Person as of a given date, the aggregate principal
amount of all Indebtedness of such Person outstanding on such date that is
secured in any manner by any Lien on any property.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

APPLE TEN HOSPITALITY, INC., REVOLVING CREDIT FACILITY Ratio of Adjusted NOI to
Fixed Charges - Section 9.1 (c)              
Quarter ending: _______________
             
Fixed Charge Coverage Covenant:
           
The Borrower shall not permit the ratio of (i) Adjusted NOI for the period of
four consecutive fiscal quarters of the Borrower most recently ended to (ii)
Fixed Charges for such period, to be less than 2.00 to 1.00 as of the last day
of such period.
                           
TTM Adjusted NOI
                         
Calculations of Fixed Charges
           
Interest Expense
             
Principal Payments
             
Preferred Dividends
                             
Total Fixed Charges
                             
Ratio
                             
Maintenance Requirement
            2.00                    
Pass or Failed Test
                              Passed Test / Failed Test                    
“Fixed Charges” means, for a given period: (a) Interest Expense for such period,
plus (b) the aggregate of all regularly scheduled principal payments on
Indebtedness payable by Apple REIT, the Borrower and the other Subsidiaries of
Apple REIT during such period (including the principal component of payments in
respect of Capitalized Lease Obligations but excluding balloon, bullet or
similar payments of principal due upon the stated maturity of Indebtedness),
plus (c) the aggregate amount of all Preferred Dividends paid during such
period. Apple REIT’s Ownership Share of the Fixed Charges of its Unconsolidated
Affiliates will be included when determining the Fixed Charges.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
APPLE TEN HOSPITALITY, INC., REVOLVING CREDIT FACILITY
Ratio of Adjusted NOI of Unencumbered Hotels to Implied Debt Service - Section
9.1 (d)
                   
Quarter ending: _______________
         
Covenant
       
The Borrower shall not permit the ratio of (i) Adjusted NOI attributable to all
Unencumbered Hotels for the period of four consecutive fiscal quarters of the
Borrower most recently ended to (ii) to Implied Debt Service determined with
respect to the amount of Total Unsecured Indebtedness on the last day of such
period, to be less than 2.00 to 1.00 as of the last day of such period.
                   
TTM Adjusted NOI of Unencumbered Hotels
               
Total Unsecured Indebtedness
                 
Mortgage Debt Constant
       
Greater of (a) 10-year Treasury Note + 3.50% or (b) 10.00%
           
Implied Debt Service of Unsecured Indebtedness
               
Ratio
                 
Maintenance Requirement
   
2.00
           
Pass or Failed Test
              Passed Test / Failed Test            

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

APPLE TEN HOSPITALITY, INC., REVOLVING CREDIT FACILITY Dividend Payments -
Section 9.1 (e)                    
Quarter ending: _______________
         
Covenant
       
Apple REIT shall not make cash distributions with respect to its common stock in
excess of $0.825 per share per year (with such amount to be adjusted in a manner
acceptable to the Administrative Agent to account for stock splits, stock
dividends, recapitalizations and other similar events). Subject to the following
sentence, if an Event of Default exists, Apple REIT shall not, and shall not
permit any of its Subsidiaries to, declare, make or pay dividends or other
distributions to its shareholders (i) unless the Administrative Agent, with the
authorization of the Requisite Lenders, has consented to any such distribution
in writing, or (ii) until either (A) such Event of Default ceases to exist, or
(B) the Loans and all other Obligations have been paid in full and satisfied,
the Lenders have no further obligations to fund Loans hereunder, and the
Borrower has no right to request Loans hereunder; provided that, subject to the
following sentence, the Borrower may declare and make cash distributions to
Apple REIT, and Apple REIT may declare and make cash distributions to its
shareholders, each in an aggregate amount not to exceed the minimum amount
necessary for Apple REIT to remain in compliance with Section 7.5. If a Default
or Event of Default specified in Section 10.1.(a), Section 10.1.(b)(i), Section
10.1.(e) or Section 10.1.(f) shall exist, or if as a result of the occurrence of
any other Event of Default any of the Obligations have been accelerated pursuant
to Section 10.2.(a), Apple REIT and the Borrower shall not, and shall not permit
any Subsidiary to, declare, make or pay dividends or other distributions to any
Person except that Subsidiaries may pay cash distributions to the Borrower or
any Guarantor.
                   
Total Dividends
                 
Total Shares Outstanding
                 
Total Dividends per Share
                 
Maintenance Requirement
  $
0.825
           
Pass or Failed Test
              Passed Test / Failed Test            

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
APPLE TEN HOSPITALITY, INC., REVOLVING CREDIT FACILITY
Limitation on Unsecured Indebtedness - Section 9.1 (f)
         
Quarter ending: _______________
         
Covenant
        The Borrower shall not, and shall not permit Apple REIT or any other
Subsidiary of the Borrower or Apple REIT to, incur, acquire or suffer to exist
Unsecured Indebtedness (excluding the Obligations) in an aggregate outstanding
principal amount in excess of $2,500,000 at any time.                          
 
Unsecured Indebtedness
                 
Maintenance Requirement
  $
2,500,000
           
Pass or Failed Test
              Passed Test / Failed Test            

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

APPLE TEN HOSPITALITY, INC., REVOLVING CREDIT FACILITY Net Worth Covenant -
Section 9.1 (g)          
Quarter ending: _______________
         
Covenant
        "Minimum Net Worth” shall mean Total Assets, less Total Liabilities of
the Borrower, the other Loan Parties and the Subsidiaries on a consolidated
basis.                            
Total Assets
                 
Total Liabilities
                 
Minimum Net Worth
                 
Maintenance Requirement
  $
450,000,000
           
Pass or Failed Test
              Passed Test / Failed Test            

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
APPLE TEN HOSPITALITY, INC., REVOLVING CREDIT FACILITY
Permitted Investments - Section 9.1 (h)
       
Quarter ending: _______________
       
Covenant
         
The Borrower shall not, and shall not permit Apple REIT or any other Subsidiary
of the Borrower or Apple REIT to, make an Investment in or otherwise own the
following items which would cause the aggregate value of such holdings of such
Persons to exceed the following percentages of Total Asset Value at any time
                     
(i)    Common stock, Preferred Equity Interests, other Equity Interests and
other Investments in Persons (other than Subsidiaries), such that the aggregate
value of such interests calculated on the basis of the lower of cost or market,
exceeds 10.0% of Total Asset Value (except the current investment of Apple Ten
Ventures, Inc. in Cripple Creek Energy, LLC);
         
Total Asset Value
             
Ratio
             
Maintenance Requirement
    10%            
Pass or Failed Test
           
Passed Test / Failed Test
           
(ii)   Assets under development such that the aggregate value of such assets
calculated on the basis of the lower of cost or market, exceeds 15.0% of Total
Asset Value
           
Total Asset Value
                 
Ratio
                 
Maintenance Requirement
    15%            
Pass or Failed Test
           
Passed Test / Failed Test
           
(iii)  Land on which no development (other than improvements that are not
material and are temporary in nature) has occurred, such that the aggregate book
value thereof exceeds 5.0% of Total Asset Value;
           
Total Asset Value
                 
Ratio
                 
Maintenance Requirement
    5%            
Pass or Failed Test
           
Passed Test / Failed Test
           
(iv)   Mortgage Receivables, such that the aggregate book value thereof exceeds
10.0% of Total Asset Value;
           
Total Asset Value
                 
Ratio
                 
Maintenance Requirement
    10%            
Pass or Failed Test
           
Passed Test / Failed Test
           
(v)   Investments in Person not engaged in the same line of business as Apple
REIT, the Borrower and their respective Subsidiaries, such that the aggregate
book value thereof exceeds 20.0% of Total Asset Value.
           
Total Asset Value
                 
Ratio
                 
Maintenance Requirement
    20%            
Pass or Failed Test
           
Passed Test / Failed Test
           
(vi)   Aggregate of (i), (ii), (iii) and (iv) above.
                 
Total Asset Value
                 
Ratio
                 
Maintenance Requirement
    25%            
Pass or Failed Test
           
Passed Test / Failed Test
           

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

APPLE TEN HOSPITALITY, INC., REVOLVING CREDIT FACILITY Ratio of Total Unsecured
Indebtedness to unencumbered Total Asset Value - Section 9.1 (i)              
Quarter ending: _______________
             
Unencumbered Leverage Covenant
            The Borrower shall not permit the ratio of (i) Total Unsecured
Indebtedness to (ii) unencumbered Total Asset Value to exceed 0.45 to 1.00      
                     
Total Unsecured Indebtedness
                         
Total Asset Value Calculation of Unencumbered Hotels
            NOI Calculation             Gross Operating Revenues of Unencumbered
Hotels             Less: Fixed Expenses of Unencumbered Hotels            
Equals Net Operating Income of Unencumbered Hotels        
Less:
            (1) Greater of:             (a) Actual Base Management Fees        
        (b) 3% of Gross Operating Revenues                 (2) Greater of:      
          (a) Actual FF&E Reserves as provided for in Management & Franchise
Agreements                 (b) 4.0% of Gross Operating Revenues                
                                   
Equals: TTM Adjusted NOI of Unencumbered Hotels
                Divided by: 8.50%                 Plus: Book value of
Unencumbered Hotels acquired during the last 12 months                          
       
Total Asset Value of Unencumbered Hotels
                                 
Ratio
                                 
Maintenance Requirement
            45%                    
Pass or Failed Test
                            Passed Test / Failed Test                    
“Total Unsecured Indebtedness” means, as of a given date and without
duplication, all Unsecured Indebtedness of Apple REIT, the Borrower and Apple
REIT’s other Subsidiaries determined on a consolidated basis at such
time. “Unsecured Indebtedness” means Indebtedness that is not Secured
Indebtedness.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
EXHIBIT G


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20___


Wells Fargo Bank, National Association
Winston-Salem Loan Center
MAC D4000-030
One West 4th Street, 3rd Floor
Winston-Salem, North Carolina  27101-3818
Attn:  Anne Hutchinson


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of July 26, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among APPLE TEN HOSPITALITY, INC. (the “Borrower”),
the financial institutions party thereto and their assignees under Section 12.6.
thereof (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


 
1.
Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby requests
that the Swingline Lender make a Swingline Loan to the Borrower in an amount
equal to $___________________.



 
2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or would exist, and none of the limits specified in
Section 2.10. would be violated; (b) the Borrower and the other Loan Parties are
in compliance with Articles VII, VIII and IX of the Credit Agreement and (c) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Loan Documents.  In addition, the Borrower certifies to the
Administrative Agent, the Swingline Lender and the Lenders that all conditions
to the making of the requested Swingline Loan contained in Article V. of the
Credit Agreement will have been satisfied at the time such Swingline Loan is
made.


[Continued on next page]
 
 
 

 
 
G-1

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2(b) of the Credit Agreement.


APPLE TEN HOSPITALITY, INC.




By:                                                                      
     Name:                                                            
     Title:                                                              
 
 
 
 
G-2

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
EXHIBIT H


FORM OF SWINGLINE NOTE
 

$10,000,000.00 _________, 20__

 
FOR VALUE RECEIVED, the undersigned, APPLE TEN HOSPITALITY, INC. (the
“Borrower”), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), at the
address of One West 4th Street, 3rd Floor, MAC D4000-030, Winston-Salem, North
Carolina 27101-3818, or at such other address as may be specified by the
Administrative Agent to the Borrower, the principal sum of TEN MILLION AND
NO/100 DOLLARS ($10,000,000.00) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Swingline Loans made by the Swingline
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates, and the terms and conditions specified  in the Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder from time to time,
on the dates and at the rates and at the times specified in the Credit
Agreement.


The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to made any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.


This Note is the “Swingline Note” referred to in the Credit Agreement dated as
of July 26, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.6. thereof, the
Administrative Agent, and the other parties thereto, and evidences Swingline
Loans made to the Borrower thereunder.  This Note is subject to, and entitled
to, all provisions and benefits of the Credit Agreement.  Terms used but not
otherwise defined in this Note have the respective meanings assigned to them in
the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Note.


[Signature on the Following Page]
 
 
 
 
H-1

--------------------------------------------------------------------------------

 
 
Loan No. 1010127
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.


APPLE TEN HOSPITALITY, INC.




By:                                                                     
     Name:                                                           
     Title:                                                             
 
 


 
 
H-2

--------------------------------------------------------------------------------

 
 
Loan No. 1010127

SCHEDULE OF SWINGLINE LOANS


This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:


 
Date of Loan
 
Principal Amount of Loan
 
Amount Paid or Prepaid
 
Unpaid Principal Amount
 
Notation
Made By







 




 
H-3

--------------------------------------------------------------------------------

 